EXHIBIT 10.1

 

EXECUTION VERSION

 

$1,000,000,000

 

CREDIT AGREEMENT

 

dated as of

 

July 15, 2014

 

among

 

The Estée Lauder Companies Inc.,

 

The Eligible Subsidiaries Referred to Herein,

 

The Lenders Listed Herein,

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent,

 

Citibank, N.A. and BNP Paribas,
as Syndication Agents

 

and

 

Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Documentation Agents

 

--------------------------------------------------------------------------------

 

Joint Bookrunners and Joint Lead Arrangers:
J.P. Morgan Securities LLC
Citigroup Global Markets Inc.

BNP Paribas Securities Corp.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE 1

 

DEFINITIONS

 

 

 

Section 1.01.

Definitions

1

Section 1.02.

Accounting Terms and Determinations

26

Section 1.03.

Types of Borrowing

26

 

 

ARTICLE 2

 

THE CREDITS

 

 

 

Section 2.01.

Commitments To Lend

27

Section 2.02.

Notice of Committed Borrowing

27

Section 2.03.

Competitive Bid Borrowings

28

Section 2.04.

Notice To Lenders; Funding of Loans

33

Section 2.05.

Evidence Of Debt

34

Section 2.06.

Maturity of Loans

35

Section 2.07.

Interest Rates

35

Section 2.08.

Fees

38

Section 2.09.

Optional Termination or Reduction of Commitments

38

Section 2.10.

Method of Electing Interest Rates

39

Section 2.11.

Mandatory Termination of Commitments

41

Section 2.12.

Optional Prepayments

41

Section 2.13.

Determining Dollar Amounts of Committed Alternative Currency Loans; Related
Mandatory Prepayments

42

Section 2.14.

General Provisions as to Payments

44

Section 2.15.

Funding Losses

45

Section 2.16.

Computation of Interest and Fees

45

Section 2.17.

[Reserved]

46

Section 2.18.

Regulation D Compensation

46

Section 2.19.

Letters of Credit

47

Section 2.20.

Defaulting Lenders

51

Section 2.21.

Incremental Increase in Commitments

53

Section 2.22.

Termination Date Extension

54

 

 

ARTICLE 3

 

CONDITIONS

 

 

 

Section 3.01.

Closing

55

Section 3.02.

Borrowings and Issuances of Letters of Credit

56

Section 3.03.

First Borrowing by Each Eligible Subsidiary

57

Section 3.04.

Existing Credit Agreement

57

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01.

Corporate Existence and Power

57

Section 4.02.

Corporate and Governmental Authorization; No Contravention

57

Section 4.03.

Binding Effect

58

Section 4.04.

Financial Information

58

Section 4.05.

Litigation

59

Section 4.06.

Compliance with ERISA

59

Section 4.07.

Environmental Matters

59

Section 4.08.

Taxes

59

Section 4.09.

Subsidiaries

60

Section 4.10.

Regulatory Restrictions on Borrowing

60

Section 4.11.

Full Disclosure

60

Section 4.12.

Anti-Corruption Laws and Sanctions

60

 

 

ARTICLE 5

 

COVENANTS

 

 

 

Section 5.01.

Information

61

Section 5.02.

Payment of Obligations

63

Section 5.03.

Insurance

63

Section 5.04.

Conduct of Business and Maintenance of Existence

63

Section 5.05.

Compliance with Laws

63

Section 5.06.

Inspection of Property, Books and Records

64

Section 5.07.

Mergers and Sales of Assets

64

Section 5.08.

Use of Proceeds

64

Section 5.09.

Negative Pledge

65

Section 5.10.

Debt of Subsidiaries

66

Section 5.11.

Transactions with Affiliates

66

 

 

ARTICLE 6

 

DEFAULTS

 

 

 

Section 6.01.

Events of Default

67

Section 6.02.

Notice of Default

69

 

 

ARTICLE 7

 

THE ADMINISTRATIVE AGENT

 

 

 

Section 7.01.

Appointment and Authorizations

69

Section 7.02.

Agents and Affiliates

69

Section 7.03.

Action by Agents

69

Section 7.04.

Consultation with Experts

70

Section 7.05.

Delegation of Duties

70

 

ii

--------------------------------------------------------------------------------


 

Section 7.06.

Indemnification

71

Section 7.07.

Resignation of Administrative Agent

71

Section 7.08.

Administrative Agent’s Fees

71

Section 7.09.

Other Agents Not Liable

72

Section 7.10.

Credit Decision

72

 

 

ARTICLE 8

 

CHANGE IN CIRCUMSTANCES

 

 

 

Section 8.01.

Basis for Determining Interest Rate Inadequate or Unfair

72

Section 8.02.

Illegality

73

Section 8.03.

Increased Cost and Reduced Return

74

Section 8.04.

Taxes

75

Section 8.05.

Base Rate Loans Substituted for Affected Fixed Rate Loans

79

Section 8.06.

Substitution of Lenders

80

 

 

ARTICLE 9

 

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

 

 

Section 9.01.

Corporate Existence and Power

80

Section 9.02.

Corporate Governmental Authorization; No Contravention

80

Section 9.03.

Binding Effect

81

 

 

ARTICLE 10

 

MISCELLANEOUS

 

 

 

Section 10.01.

Notices

81

Section 10.02.

No Waivers

81

Section 10.03.

Expenses; Indemnification

82

Section 10.04.

Sharing of Set-Offs

83

Section 10.05.

Amendments and Waivers

84

Section 10.06.

Successors and Assigns

84

Section 10.07.

Collateral

88

Section 10.08.

Governing Law, Submission to Jurisdiction

88

Section 10.09.

Service of Process

89

Section 10.10.

Counterparts; Integration; Effectiveness

89

Section 10.11.

WAIVER OF JURY TRIAL

89

Section 10.12.

Confidentiality

89

Section 10.13.

Conversion of Currencies

90

Section 10.14.

European Economic and Monetary Union

91

Section 10.15.

USA Patriot Act

92

 

 

ARTICLE 11

 

GUARANTY

 

 

 

Section 11.01.

The Guaranty

92

 

iii

--------------------------------------------------------------------------------


 

Section 11.02.

Guaranty Unconditional

92

Section 11.03.

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

93

Section 11.04.

Waiver by the Guarantor

93

Section 11.05.

Subrogation

93

Section 11.06.

Stay of Acceleration

94

Section 11.07.

Limitation of Liability

94

Section 11.08.

Notice of Commitment Termination

94

 

Commitment Schedule

Pricing Schedule

Schedule 4.05 - Litigation

 

EXHIBIT A

 

Note

EXHIBIT B

 

Competitive Bid Quote Request

EXHIBIT C

 

Invitation for Competitive Bid Quotes

EXHIBIT D

 

Competitive Bid Quote

EXHIBIT E-1

 

Opinion of Counsel for the Obligors (New York)

EXHIBIT E-2

 

Opinion of Counsel for Estée Lauder NV

EXHIBIT F

 

Assignment and Assumption Agreement

EXHIBIT G

 

[Reserved]

EXHIBIT H

 

Election to Participate

EXHIBIT I

 

Election to Terminate

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT dated as of July 15, 2014 among THE ESTÉE LAUDER COMPANIES INC., the
ELIGIBLE SUBSIDIARIES referred to herein, the LENDERS listed on the signature
pages hereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK, N.A.
and BNP PARIBAS, as Syndication Agents, and BANK OF AMERICA, N.A. and THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., as Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Administrative Agent for the Lenders hereunder, and its successors in such
capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Company (a “Controlling Person”) or (ii) any
Person (other than the Company or a Subsidiary) which is controlled by or is
under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Affiliate Transaction” has the meaning set forth in Section 5.11.

 

“Alternative Currencies” means Sterling, Euros, Yen and Swiss Francs.

 

“Alternative Currency Sublimit” means a Dollar Amount equal to $350,000,000.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the UK Bribery Act, as amended.

 

--------------------------------------------------------------------------------


 

“Applicable Agent” means, (a) with respect to a Loan or Borrowing denominated in
Dollars, the Administrative Agent, or (b) with respect to a Loan or Borrowing
denominated in Australian Dollars, Canadian Dollars, HK Dollars or any
particular Alternative Currency, the Administrative Agent (including its
affiliates or branches) or such other Person as may be agreed upon by the
Company and the Administrative Agent and designated in a notice delivered to the
Lenders.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Canadian Prime Rate Loans or CDOR Rate Loans, its Canadian Lending Office,
(iii) in the case of its Australian Bill Rate Loans, HIBOR Rate Loans and
Euro-Currency Loans, its Euro-Currency Lending Office, (iv) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office or (v) in any case,
such other office as a Lender may from time to time notify the Company and the
Administrative Agent for Loans of the particular type, which office may include
any Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.

 

“Assignee” has the meaning set forth in Section 10.06(c).

 

“Australian Bill Rate” shall mean, with respect to each Interest Period for an
Australian Bill Rate Loan, the rate per annum equal to the average bid rate (the
“BBR Screen Rate”) displayed at or about 10:30 a.m. (Sydney Time) on the first
day of such Interest Period on the Reuters screen BBSY page for a term
equivalent to such Interest Period (expressed as a percentage yield per annum to
maturity being the arithmetic average, rounded up to the nearest four decimal
places); or to the extent the BBR Screen Rate is not available at such time for
any reason, then the applicable rate will be determined by the Administrative
Agent to be the average of the buying rates quoted by three Reference Banks at
or about 10:30 a.m. (Sydney Time) on the date of determination for bills of
exchange with a tenor approximating the length of such Interest Period.

 

“Australian Bill Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“Australian Bill Rate Loan” means a Committed Loan which bears interest at the
Australian Bill Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election.

 

“Australian Dollars” and “AUD” each means the lawful currency of Australia.

 

2

--------------------------------------------------------------------------------


 

“Available Commitment” means, with respect to any Lender at any time, an amount
equal to such Lender’s Commitment at such time minus such Lender’s Outstanding
Committed Amount at such time.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, as long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of ½ of 1% plus the Federal Funds Rate for
such day and (iii) the sum of 1% plus the London Interbank Offered Rate for a
one month Interest Period on such day.  For purposes of this definition, the
London Interbank Offered Rate shall be determined by the Administrative Agent in
accordance with the definition of London Interbank Offered Rate, except that
(x) if a given day is a Business Day, such determination shall be made on such
day (rather than two Euro-Currency Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day, the London
Interbank Offered Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.

 

“Base Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“Base Rate Loan” means (i) a Committed Dollar Loan which bears interest at the
Base Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election, (ii) a Committed Loan which bears interest at the Base
Rate pursuant to the provisions of Section 8.01 or (iii) an overdue amount which
was a Base Rate Loan immediately before it became overdue.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

3

--------------------------------------------------------------------------------


 

“Borrower” means the Company or any Eligible Subsidiary, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.  When used in relation to any Loan or Letter of Credit, references to
“the Borrower” are to the particular Borrower to which such Loan is or is to be
made or at whose request such Letter of Credit is or is to be issued.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Canadian Dollars” or “CAD$” refers to the lawful money of Canada.

 

“Canadian Lending Office” means as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Canadian Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Canadian Lending Office by notice to the Company and
the Administrative Agent; provided that any Lender may from time to time by
notice to the Company and the Administrative Agent designate separate Canadian
Lending Offices for its Loans in Canadian Dollars, in which case all references
herein to the Canadian Lending Office of such Lender shall be deemed to refer to
any or all of such offices, as the context may require.

 

“Canadian Prime Rate” means, on any day, the annual rate of interest equal to
the greater of (a) the annual rate of interest determined from time to time by
the Administrative Agent as its prime rate in effect at its principal office in
Toronto, Ontario on such day for interest rates on Canadian Dollar denominated
commercial loans made in Canada and (b) the annual rate of interest equal to the
sum of (i) the CDOR Rate, which rate shall be calculated based upon an Interest
Period of one month and determined on a daily basis and (ii) 1.00%.

 

“Canadian Prime Rate Loans” means a Committed Loan which bears interest at the
Canadian Prime Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election.

 

“Canadian Prime Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“Capitalized Lease Obligations” of any Person means obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person.  The amount of such
obligations will be the capitalized amount thereof determined in accordance with
GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, in the case of Letter of Credit Liabilities, for the
benefit of each Issuing Lender and each Lender, as collateral for the Letter of
Credit

 

4

--------------------------------------------------------------------------------


 

Liabilities, cash or deposit account balances, and “Cash Collateral” shall refer
to such cash or deposit account balances.

 

“CDOR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.

 

“CDOR Rate” means, for any day, the annual rate of interest that is the rate
based on an average rate applicable to Canadian Dollars bankers’ acceptances for
a term comparable to the relevant Interest Period or Contract Period, as
applicable, appearing on the Reuters Screen CDOR Page as of 10:00 a.m. Toronto
time on such day or, if such day is not a Business Day, on the immediately
preceding Euro-Currency Business Day; provided, that to the extent a comparable
or successor rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice and, with respect to the Borrowers, other similarly situated borrowers;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent and consistent with determinations for other similarly situated borrowers.

 

“CDOR Rate Loans” means a Committed Loan which bears interest at the CDOR Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election.

 

“CDOR Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“Change of Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Lauder Family Members, of equity interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding equity
interests of the Company; (ii) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by persons who were
neither (x) nominated by the board of directors of the Company nor (y) appointed
by directors so nominated; or (iii) the acquisition of direct or indirect
control of the Company by any person or group other than the Lauder Family
Members.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any

 

5

--------------------------------------------------------------------------------


 

Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented provided, that a Lender shall only be entitled to seek payment
pursuant to Section 8.03 attributable to any such deemed Change in Law if such
Lender is generally seeking reimbursement for such costs from similarly situated
borrowers under other credit agreements.

 

“Closing Date” means July 15, 2014 or such later date on which the
Administrative Agent shall have received the documents specified in or pursuant
to Section 3.01.

 

“Commitment” means (i) with respect to each Lender, the amount of such Lender’s
Commitment, as such amount is set forth opposite the name of such Lender on the
Commitment Schedule, as such Commitment may be increased from time to time
pursuant to Section 2.21, (ii) with respect to any Additional Lender, the amount
of the Commitment assumed by it pursuant to Section 2.21, and (iii) with respect
to any Assignee, the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 10.06, in each case as such amount may be reduced from time
to time pursuant to Section 2.09 and Section 2.21 or Section 10.06; provided
that, if the context so requires, the term “Commitment” means the obligation of
a Lender to extend credit up to such amount to the Borrowers hereunder.

 

“Committed Alternative Currency Loans” means Loans denominated in Alternative
Currencies and made pursuant to Section 2.01.

 

“Committed Australian Dollar Loans” means Loans denominated in Australian
Dollars and made pursuant to Section 2.01.

 

“Committed Canadian Dollar Loans” means Loans denominated in Canadian Dollars
and made pursuant to Section 2.01.

 

“Committed HK Dollar Loans” means Loans denominated in HK Dollars and made
pursuant to Section 2.01.

 

“Committed Dollar Loans” means Loans denominated in dollars and made pursuant to
Section 2.01.

 

6

--------------------------------------------------------------------------------


 

“Committed Loan” means a Committed Dollar Loan, Committed Australian Dollar
Loan, Committed Canadian Dollar Loan, Committed HK Dollar Loan or a Committed
Alternative Currency Loan; provided that, if any such loan or loans (or portions
thereof) are combined or subdivided pursuant to a Notice of Interest Rate
Election, the term “Committed Loan” shall refer to the combined principal Dollar
Amount resulting from such combination or to each of the separate principal
Dollar Amounts resulting from such subdivision, as the case may be.

 

“Company” means The Estée Lauder Companies Inc., a Delaware corporation, and its
successors.

 

“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).

 

“Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.

 

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Administrative Agent; provided that any Lender may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Lender
will be deemed to refer to either or both of such offices, as the context may
require.

 

“Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant to a
LIBOR Auction (including such a loan bearing interest at the Base Rate pursuant
to Section 8.01).

 

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

 

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d)(ii)(C).

 

“Competitive Bid Quote” means an offer by a Lender to make a Competitive Bid
Loan in accordance with Section 2.03.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Tangible Net Worth” means at any date the consolidated
stockholders’ equity of the Company and its Consolidated Subsidiaries (excluding
for this purpose any amount attributable to stock which is required to be
redeemed, or is redeemable at the option of the holder, if certain events or
conditions occur or exist or otherwise) less their consolidated Intangible
Assets, all determined as of such date.  For purposes of this definition,
“Intangible Assets” means the amount (to the extent reflected in determining
such consolidated stockholders’ equity) of (i) all write-ups (other than
write-ups resulting from foreign currency translations and write-ups of assets
of a going concern business made within twelve months after the acquisition of
such business) subsequent to June 30, 2013 in the book value of any asset owned
by the Company or a Consolidated Subsidiary, (ii) all investments in
unconsolidated Subsidiaries and all equity investments in Persons which are not
Subsidiaries and (iii) all unamortized debt discount and expense, unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
anticipated future benefit of tax loss carry-forwards, copyrights, organization
or developmental expenses and other intangible assets.

 

“Credit Contact” means such Person designated in the Administrative
Questionnaire or other notice provided to the Administrative Agent by an
Assignee in accordance with Section 10.06(c).

 

“Customary Permitted Liens” means:

 

(a)                          carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business;

 

(b)                          permits, servitudes, licenses, easements,
rights-of-way, restrictions and other similar encumbrances imposed by applicable
law or incurred in the ordinary course of business or minor imperfections in
title to real property that do not in the aggregate materially interfere with
the ordinary conduct of the business of the Company and its Subsidiaries taken
as a whole;

 

(c)                           leases, licenses, subleases or sublicenses of
assets (including, without limitation, real property and intellectual property
rights) granted to others that do not in the aggregate materially interfere with
the ordinary conduct of the business of the Company and its Subsidiaries taken
as a whole and licenses of trademarks and intellectual property rights in the
ordinary course of business;

 

(d)                          pledges or deposits made in the ordinary course of
business or statutory Liens imposed in connection with worker’s compensation,
unemployment insurance or other types of social security or pension benefits or
Liens incurred or pledges or deposits made to secure the

 

8

--------------------------------------------------------------------------------


 

performance of bids, tenders, sales, contracts (other than for the repayment of
borrowed money), statutory obligations, and surety, appeal, customs or
performance bonds and similar obligations, or deposits as security for contested
taxes or import or customs duties or for the payment of rent, in each case
incurred in the ordinary course of business;

 

(e)                           Liens arising from UCC financing statement filings
(or similar filings) regarding or otherwise arising under leases entered into by
the Company or any of its Subsidiaries;

 

(f)                            any Lien arising out of claims under a judgment
or award rendered or claim filed so long as such judgments, awards or claims do
not constitute an Event of Default;

 

(g)                           any Lien consisting of rights reserved to or
vested in any Governmental Authority by any statutory provision;

 

(h)                          Liens created in the ordinary course of business in
favor of banks and other financial institutions over credit balances of any bank
accounts held at such banks or financial institutions or over investment
property held in a securities account, as the case may be, to facilitate the
operation of cash pooling and/or interest set-off arrangements in respect of
such bank accounts or securities accounts in the ordinary course of business;
and

 

(i)                              Liens securing Debt or other obligations of a
Subsidiary owing to the Company.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all Capitalized Lease Obligations of such Person, (v) all non-contingent
obligations (and, for purposes of the definitions of Material Debt and Material
Financial Obligations, all contingent obligations) of such Person to reimburse
any bank or other Person in respect of amounts paid under a letter of credit or
similar instrument, (vi) all Debt secured by a Lien on any asset of such Person,
whether or not such Debt is otherwise an obligation of such Person and (vii) all
Debt of others Guaranteed by such Person.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

9

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to the Administrative Agent or any Lending Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Borrower, in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower, any other Obligor, the Administrative Agent or any
Lending Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Domestic Business Days after request by any Obligor, the Administrative
Agent or any Lending Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Lending Party’s receipt of such
certification in writing in form and substance satisfactory to it and the
Administrative Agent (a copy of which such certification shall be promptly
shared with the Borrower) or (d) has, or has a Parent that has, become the
subject of a Bankruptcy Event.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Dollar Amount” means, at any time:

 

(i)                                   with respect to any Loan denominated in
dollars, the principal amount thereof then outstanding;

 

(ii)                                with respect to any Australian Dollar Loan,
Canadian Dollar Loan, HK Dollar Loan or Committed Alternative Currency Loan, the
equivalent in dollars of the principal amount thereof then outstanding in
Australian Dollars, Canadian Dollars, HK Dollars or the relevant

 

10

--------------------------------------------------------------------------------


 

Alternative Currency, determined by the Administrative Agent using the Exchange
Rate with respect to the relevant currency then in effect; and

 

(iii)                               with respect to any Letter of Credit
Liabilities, (A) if denominated in Dollars, the amount thereof and (B) if
denominated in Australian Dollars, Canadian Dollars, HK Dollars or an
Alternative Currency, determined by the Administrative Agent using the Exchange
Rate with respect to the relevant currency then in effect.

 

“dollars”, “Dollars” and the sign “$” mean lawful currency of the United States.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit H hereto.

 

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit I hereto.

 

“Eligible Subsidiary” means Estée Lauder NV and any Wholly-Owned Consolidated
Subsidiary, as to which an Election to Participate shall have been delivered to
the Administrative Agent and as to which an Election to Terminate with respect
to such Election to Participate shall not have been delivered to the
Administrative Agent.  Each such Election to Participate and Election to
Terminate shall be duly executed on behalf of such Wholly-Owned Consolidated
Subsidiary and the Company in such number of copies as the Administrative Agent
may request.  If at any time a Subsidiary theretofore designated as an Eligible
Subsidiary no longer qualifies as a Wholly-Owned Consolidated Subsidiary, the
Company shall cause to be delivered to the Administrative Agent an Election to
Terminate terminating the status of such Subsidiary as an Eligible Subsidiary. 
The delivery of an Election to Terminate shall not affect any obligation of an
Eligible Subsidiary theretofore incurred or the guaranty thereof by the
Company.  The Administrative Agent shall promptly give notice to the Lenders of
the receipt of any Election to Participate or Election to Terminate.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders,

 

11

--------------------------------------------------------------------------------


 

decrees, plans, injunctions, permits, concessions, grants, franchises, licenses,
legally binding agreements and other governmental restrictions relating to the
environment, or to emissions, discharges or releases of pollutants, contaminants
or Hazardous Substances into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants or Hazardous Substances or the
clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Euro” means the single currency of the Participating Member States of the
European Union.

 

“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Australian Dollar Borrowing, Canadian Dollar
Borrowing, HK Dollar Borrowing, Alternative Currency Borrowing or Committed
Alternative Currency Loan, in which case such day shall not be a Euro-Currency
Business Day unless commercial banks are open for international business
(including dealings in deposits in Australian Dollars, Canadian Dollars, HK
Dollars or such Alternative Currency, as applicable) in both London and the
place designated by the Applicable Agent with respect to Australian Dollars,
Canadian Dollars, HK Dollars or such Alternative Currency for funds to be paid
or made available in Australian Dollars, Canadian Dollars, HK Dollars or such
Alternative Currency, as applicable.

 

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Company and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Lender
shall be deemed to refer to any or all of such offices, as the context may
require.

 

12

--------------------------------------------------------------------------------


 

“Euro-Currency Loan” means a Committed Loan that is either a Euro-Dollar Loan or
a Committed Alternative Currency Loan.

 

“Euro-Currency Margin” has the meaning set forth in the Pricing Schedule.

 

“Euro-Currency Rate” means a rate of interest determined pursuant to
Section 2.07(a) on the basis of a London Interbank Offered Rate.

 

“Euro-Currency Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) or any other
banking authority to which any Lender is subject, as applicable, for determining
the maximum reserve requirement for a member bank of the Federal Reserve System
in New York City with deposits exceeding five billion dollars in respect of
“Euro-Currency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to the United
States residents).

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Loan” means (i) a Committed Dollar Loan which bears interest at a
Euro-Currency Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election or (ii) an overdue amount which was a
Euro-Dollar Loan immediately before it became overdue.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Exchange Rate” means, on any day, with respect to Australian Dollars, Canadian
Dollars, HK Dollars or any Alternative Currency, the rate at which such
Alternative Currency may be exchanged into dollars (and, for purposes of any
provision of this Agreement requiring or permitting the conversion of Committed
Alternative Currency Loans to Loans denominated in dollars, the rate at which
dollars may be exchanged into the applicable Alternative Currency), as set forth
at or about 9:00 a.m., New York City time, or at or about 11:00 a.m., London
time, on such date on the relevant Bloomberg page displaying the rate of
exchange for that currency into dollars.  In the event that such rate does not
appear on any Bloomberg page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent, the Applicable Agent with respect to
such currency and the Company, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot buying and
selling rates of

 

13

--------------------------------------------------------------------------------


 

exchange of such Applicable Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, on or
about 11:00 a.m., New York City time, or on or about 11:00 a.m., London time, on
such date for the purchase of dollars (or such foreign currency, as the case may
be) for delivery two Domestic Business Days later; provided that if at the time
of any such determination, for any reason, no such spot rate is being quoted,
such Applicable Agent, after consultation with the Company and the
Administrative Agent, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

 

“Existing Credit Agreement” means the Credit Agreement dated as of July 14,
2011, among the Company, Estee Lauder Inc., the lenders listed therein and the
administrative agent listed therein.

 

“Extending Lender” has the meaning set forth in Section 2.22(b).

 

“Facility Fee” has the meaning set forth in Section 2.08.

 

“Facility Fee Rate” has the meaning set forth in the Pricing Schedule.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof (or related
legislation or official administrative rules or practices) and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on
such transactions as determined by the Administrative Agent.

 

“Fixed Rate Loans” means Euro-Currency Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01) or any combination of the foregoing.

 

14

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means any national, state, county, city, town, village,
municipal or other government department, commission, board, bureau, agency,
authority or instrumentality of a country or any political subdivision thereof,
exercising executive, legislative, judicial, regulatory or administrative powers
of functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.06(f).

 

“Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans to the same Borrower which are Base Rate Loans at such time,
(ii) all Committed Loans to the same Borrower which are Canadian Prime Rate
Loans at such time, (iii) all Euro-Currency Loans to the same Borrower which are
in the same currency and have the same Interest Period at such time, (iv) all
Australian Bill Rate Loans to the same Borrower which have the same Interest
Period at such time, (v) all CDOR Rate Loans to the same Borrower which have the
same Interest Period at such time and (vi) all HIBOR Rate Loans to the same
Borrower which have the same Interest Period at such time; provided that, if a
Committed Loan of any particular Lender is converted to or made as a Base Rate
Loan pursuant to Article 8, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been if it had not been so
converted or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part); provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guaranty” means the obligations of the Company set forth in Article 11.

 

15

--------------------------------------------------------------------------------

 


 

“Hazardous Substances” means any substance, material, or waste defined as
“toxic”, “hazardous”, “pollutant”, “contaminant”, or words of similar meaning
and effect, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“HIBOR Rate” means, for any Interest Period for a HIBOR Rate Loan, (a) the
applicable rate displayed at or about 11:00 a.m. on the first day of each such
Interest Period on page HKABHIBOR of the Thomson Reuters Services (or such other
successor or substitute page or service as determined by the Administrative
Agent for the purpose of displaying the averaged Hong Kong inter-bank Hong Kong
Dollar deposits offered rates of leading banks) for the same duration as the
relevant Interest Period (or, if the periods are not the same, such period, if
any, as the Administrative Agent determines to be substantially the same); or
(b) (if no such rate is available for HK Dollars or for the Interest Period for
that HIBOR Rate Loan) the arithmetic mean of the rates per annum (rounded to the
nearest 1/100 of 1%) as supplied to the Administrative Agent at its request
quoted by the Reference Banks to leading banks in the Hong Kong interbank
market, at or about 11:00 a.m. (Hong Kong time) the first day of such Interest
Period for the offering of deposits in HK Dollars for a period comparable to
such Interest Period.

 

“HIBOR Rate Loans” means a Committed Loan which bears interest at the HIBOR Rate
pursuant to the applicable Notice of Committed Borrowing.

 

“HIBOR Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“HK Dollars” means the lawful currency of the Hong Kong Special Administrative
Region of the People’s Republic of China.

 

“Impacted Interest Period” has the meaning set forth in Section 2.07(g).

 

“Increased Cost” has the meaning set forth in Section 10.06(f).

 

“Incremental Commitments” has the meaning set forth in Section 2.21.

 

“Incremental Commitment Notice” has the meaning set forth in Section 2.21.

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Interest Period” means:

 

(1)                                 with respect to each London Interbank
Offered Rate Loan, Australian Bill Rate Loan, CDOR Loan, HIBOR Loan or any
Euro-Currency Loan, the period commencing on the date of borrowing specified in
the applicable

 

16

--------------------------------------------------------------------------------


 

Notice of Borrowing or on the date specified in the applicable Notice of
Interest Rate Election and ending one, two, three or six months thereafter, as a
Borrower may elect in the applicable notice; provided that:

 

(a)                                 any Interest Period (except an Interest
Period determined pursuant to clause (c) below) which would otherwise end on a
day which is not a Euro-Currency Business Day shall be extended to the next
succeeding Euro-Currency Business Day unless such Euro-Currency Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Currency Business Day;

 

(b)                                 any Interest Period which begins on the last
Euro-Currency Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) below, end on the last
Euro-Currency Business Day of a calendar month; and

 

(c)                                  any Interest Period which would otherwise
end after the Termination Date shall end on the Termination Date (or, if the
Termination Date is not a Euro-Currency Business Day, on the next preceding
Euro-Currency Business Day);

 

(2)                                 with respect to each Competitive Bid LIBOR
Loan, the period commencing on the date of borrowing specified in the applicable
Notice of Borrowing and ending such whole number of months thereafter as a
Borrower may elect in accordance with Section 2.03; provided that:

 

(a)                                 any Interest Period (except an Interest
Period determined pursuant to clause (c) below) which would otherwise end on a
day which is not a Euro-Dollar Business Day shall be extended to the next
succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Euro-Dollar Business Day;

 

(b)                                 any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Euro-Dollar Business
Day of a calendar month; and

 

(c)                                  any Interest Period which would otherwise
end after the Termination Date shall end on the Termination Date (or, if the
Termination Date is not a Euro-Dollar Business Day, the next preceding
Euro-Dollar Business Day); and

 

17

--------------------------------------------------------------------------------


 

(3)                                 with respect to each Competitive Bid
Absolute Rate Loan, the period commencing on the date of borrowing specified in
the applicable Notice of Borrowing and ending such number of days thereafter
(but not less than 7 days) as a Borrower may elect in accordance with
Section 2.03; provided that:

 

(a)                                 any Interest Period (except an Interest
Period determined pursuant to clause (b) below) which would otherwise end on a
day which is not a Euro-Dollar Business Day shall be extended to the next
succeeding Euro-Dollar Business Day; and

 

(b)                                 any Interest Period which would otherwise
end after the Termination Date shall end on the Termination Date (or, if the
Termination Date is not a Euro-Dollar Business Day, on the next preceding
Euro-Dollar Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Interpolated Rate” means at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the London Interbank Offered Rate for the longest period (for which
the London Interbank Offered Rate is available) that is shorter than the
Impacted Interest Period and (b) the London Interbank Office Rate for the
shortest period (for which the London Interbank Offered Rate is available) that
exceeds the Impacted Interest Period, in each case, at such time.

 

“Issuing Lender” means JPMorgan Chase Bank, N.A., in its capacity as issuer of a
Letter of Credit hereunder.

 

“Joint Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets
Inc. and BNP Paribas Securities Corp.

 

“Joint Bookrunners” means J.P. Morgan Securities LLC, Citigroup Global Markets
Inc. and BNP Paribas Securities Corp.

 

“Lauder Family Member” means (i) the estate of Mrs. Estée Lauder, (ii) each
descendant of Mrs. Estée Lauder (each such Person, a “Lauder Descendant”) and
their respective estates, guardians, conservators or committees, (iii) each
Family Controlled Entity, (iv) each Current Spouse of Lauder Descendants and
(v) the trustees, in their respective capacities as such, of each Family
Controlled Trust.  As used herein, “Family Controlled Entity” means (w) any
not-for-profit corporation if at least a majority of its board of directors is
composed of Lauder Descendants and/or Current Spouses of Lauder Descendants,
(x) any other corporation if (i) both (aa) Lauder Descendants and/or Current

 

18

--------------------------------------------------------------------------------


 

Spouses of Lauder Descendants (or in the case of subclause (i)(aa)(xx), their
respective estates, guardians, conservators or committees) (xx) hold in the
aggregate, directly or indirectly through one or more wholly owned Persons,
securities having ordinary voting power to elect a majority of the board of
directors of such corporation or (yy) constitute a majority of the board of
directors of such corporation and (bb) at least a majority of the value of the
outstanding equity of such corporation is owned by Lauder Family Members or
(ii) at least 80% of the value of the outstanding equity of such corporation is
owned by Lauder Family Members, (y) any partnership if at least a majority of
the value of its partnership interests (both general and limited) are owned by
Lauder Family Members, and (z) any limited liability or similar company if
(i) both (aa) Lauder Descendants and/or Current Spouses of Lauder Descendants
(or, in the case of subclause (i)(aa)(xx), their respective estates, guardians,
conservators or committees) (xx) hold in the aggregate, directly or indirectly
through one or more wholly owned Persons, securities or other equity interests
having ordinary voting power to elect or appoint at least a majority of the
managing members of such company or (yy) constitute a majority of the managing
members of such company and (bb) a majority of the value of such company is
owned by Lauder Family Members or (ii) at least 80% of the value of such company
is owned by Lauder Family Members. As used herein, “Family Controlled Trust”
shall mean any trust the primary beneficiaries of which are Lauder Descendants,
Spouses of Lauder Descendants and/or charitable organizations (collectively,
“Lauder Beneficiaries”); provided, that, if the trust is a wholly charitable
trust, at least a majority of the trustees of such trust consist of Lauder
Descendants and/or Current Spouses of Lauder Descendants.  For purposes of the
definition of “Family Controlled Trust”, the primary beneficiaries of a trust
will be deemed to be Lauder Beneficiaries if, under the maximum exercise of
discretion by the trustee in favor of persons who are neither Lauder
Beneficiaries nor Family Controlled Trusts, the value of the interests of such
persons in such trust, computed actuarially, is less than 50%.  In determining
the primary beneficiaries of a trust for purposes of the definition of “Family
Controlled Trust”, (A) the factors and methods prescribed in section 7520 of the
Internal Revenue Code of 1986, as amended, for use in ascertaining the value of
certain interests shall be used in determining a beneficiary’s actuarial
interest in a trust, (B) the actuarial value of the interest in a trust of any
person in whose favor a testamentary power of appointment may be exercised shall
be deemed to be zero and (C) in the case of a trust created by one or more of
Mrs. Estée Lauder, Joseph H. Lauder or Lauder Descendants, the actuarial value
of the interest in such trust of any person who may receive trust property only
at the termination of the trust and then only in the event that, at the
termination of the trust, there are no living issue of one or more of Mrs. Estée
Lauder, Joseph H. Lauder or Lauder Descendants shall be deemed to be zero.  For
purposes hereof, (1) “Spouses of Lauder Descendants” means those individuals who
at any time were married to any Lauder Descendant whether or not such marriage
is subsequently dissolved by death, divorce, or by any other means, (2) “Current
Spouse of Lauder Descendants” means an

 

19

--------------------------------------------------------------------------------


 

individual who is married to a Lauder Descendant, but only so long as such
marriage has not been dissolved by death, divorce or by any other means, (3) the
relationship of any person that is derived by or through legal adoption shall be
considered a natural relationship, (4) a minor who is a descendant of Mrs. Estée
Lauder and for whom equity interests are held pursuant to a Uniform Gifts to
Minors Act or similar law shall be considered the holder of such equity
interests and the custodian who is the record holder of such equity interests
shall not be considered the holder thereof, (5) an incompetent stockholder of
any equity interests whose equity interests are owned or held by a guardian or
conservator shall be considered the holder of such equity interest and such
guardian or conservator who is the holder of such equity interests shall not be
considered the holder thereof, (6) any equity interests pledged by a holder
thereof as security for any obligation shall be deemed to be held by such holder
unless and until the pledgee of such equity interests has declared a default
with respect to such obligation and has the right (whether or not being
presently exercised) to vote or direct the voting of such equity interests and
(7) except as provided in clauses (4), (5) and (6) above, the holder of any
equity interests shall mean the record holder of such equity interests;
provided, however, that if such record holder of such equity interests is a
nominee, the holder of such equity interests shall be the first person in the
chain of ownership of such equity interests who is not holder thereof solely as
a nominee.

 

“Lender” means (i) each bank or other institution listed on the signature
pages hereof, (ii) each financial institution which becomes a Lender pursuant to
Section 2.21, (iii) each Assignee which becomes a Lender pursuant to
Section 10.06(c) and (iv) their respective successors.

 

“Lending Parties” mean the Lenders and the Issuing Lender.

 

“Letter of Credit” means a letter of credit to be issued hereunder by the
Issuing Lender in accordance with Section 2.19.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Borrowing.

 

“Letter of Credit Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof, the extension of the expiry date thereof or the increase
of the amount thereof.

 

“Letter of Credit Disbursement” means a payment made by the Issuing Lender
pursuant to a Letter of Credit.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.08.

 

20

--------------------------------------------------------------------------------


 

“Letter of Credit Fee Rate” has the meaning set forth in the Pricing Schedule.

 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the amounts then owing by each
Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

 

“Letter of Credit Sublimit” means a Dollar Amount equal to $100,000,000.

 

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means an Australian Bill Rate, Base Rate Loan, Canadian Prime Rate Loan,
CDOR Rate Loan, HIBOR Rate Loan, Euro-Currency Loan or a Competitive Bid Loan
and “Loans” means Australian Bill Rate Loans, Base Rate Loans, Canadian Prime
Rate Loans, CDOR Rate Loans, HIBOR Rate Loans, Euro-Currency Loans or
Competitive Bid Loans or any combination of the foregoing.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.07(g).

 

“Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole.

 

“Material Debt” means Debt (other than the Loans) of the Company and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal or face amount exceeding $150,000,000.

 

“Material Financial Obligations” means a principal or face amount of Debt and/or
payment or collateralization obligations in respect of Derivatives Obligations
of the Company and/or one or more of its Subsidiaries, arising in one

 

21

--------------------------------------------------------------------------------


 

or more related or unrelated transactions, exceeding in the aggregate
$150,000,000.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Non-Extending Lender” has the meaning set forth in Section 2.22(b).

 

“Non-U.S. Lender” has the meaning set forth in Section 8.04(d).

 

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f)).

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.

 

“Notice of Issuance” has the meaning set forth in Section 2.19.

 

“Obligors” means the Company and the other Borrowers, and “Obligor” means any
one of them.

 

“Outstanding Committed Amount” means, as to any Lender at any time, the sum at
such time, without duplication, of (i) the aggregate principal amount of the
outstanding Committed Dollar Loans of such Lender at such time, (ii) the
aggregate Dollar Amount of the aggregate principal amount of the outstanding
Committed Alternative Currency Loans, Australian Dollar Loans, Canadian Dollar
Loans and HK Dollar Loans of such Lender at such time and (iii) the aggregate
Dollar Amount of such Lender’s Letter of Credit Liabilities at such time.

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 10.06(b).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in

 

22

--------------------------------------------------------------------------------


 

accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Securitization Financing” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Company and/or any of its Subsidiaries, and
financing secured by the assets so sold, including, without limitation, any
revolving purchase(s) of such assets; provided (a) all such sales are made at
fair market value (as determined in good faith by the Company) and (b) that such
financing shall be non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Company or any Subsidiary (other than a special purpose Subsidiary with
no assets other than the financial assets which are the basis for such
financing).

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. at its Principal Office from time to time as its prime rate.  Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Principal Office” shall mean the principal office of JPMorgan Chase Bank, N.A.,
presently located at 270 Park Avenue, New York, New York 10017.

 

“Pro Rata Share” means, with respect to each Lender (other than a Defaulting
Lender) at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Commitment of
such Lender and the denominator of which is the total amount of the Commitments,
subject to adjustment as provided in Section 2.20(a)(iii); provided that if the
commitment of each Lender to make Loans and the obligation

 

23

--------------------------------------------------------------------------------


 

of the Issuing Lender to make Letter of Credit Credit Extensions have been
terminated pursuant to Section 2.09 or Section 6.01, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof and any Lender’s status as a
Defaulting Lender at the time of determination.

 

“Proxy Statement” means the Proxy Statement of the Company, dated as of
September 26, 2013, for the Annual Meeting of Stockholders.

 

“Quarterly Date” means each March 31, June 30, September 30 and December 31.

 

“Rate Fixing Date” means, with respect to any Interest Period, the day on which
quotes for deposits in the relevant currency for such Interest Period are
customarily taken in the London interbank market for delivery on the first day
of such Interest Period.

 

“Reference Banks” means (i) in connection with any determination of the London
Interbank Offered Rate, the principal London offices, (ii) in connection with
any determination of the CDOR Rate, the principal Toronto offices, (iii) in
connection with any determination of the HIBOR Rate, the principal Hong Kong
offices and (iv) in connection with any determination of the Australian Bill
Rate, the principal Sidney offices, in each case, of JPMorgan Chase Bank, N.A.
and one or more Lenders selected by the Administrative Agent from time to time.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reimbursement Obligation” has the meaning set forth in Section 2.19(d).

 

“Required Lenders” means at any time Lenders having in excess of 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the Total Outstanding Amount.

 

“Revolving Credit Period” means the period from and including the Closing Date
to but not including the earlier of the Termination Date and the date of
termination of the Commitments.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government,

 

24

--------------------------------------------------------------------------------


 

including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive territorial Sanctions (as of the date of
this Agreement, Cuba, Iran, North Korea, Sudan and Syria, but subject to
change).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council or the European Union, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.

 

“Senior Officer” means, with respect to any Person, the chief executive officer,
the chief operating officer, the president, the chief financial officer, the
general counsel, the chief accounting officer or the treasurer of such Person
(or in any case persons having substantially similar responsibilities regardless
of title).

 

“Significant Subsidiary” means at any time a Subsidiary that as at that time
would be a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X
promulgated by the Securities and Exchange Commission as in effect on the date
hereof; provided that each Eligible Subsidiary shall always be deemed to be a
Significant Subsidiary.

 

“SPC” has the meaning specified in Section 10.06(f).

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

 

“Swiss Francs” means the lawful currency of the Swiss Confederation.

 

“Termination Date” means, as to any Lender, initially July 15, 2019, or, if such
day is not a Euro-Dollar Business Day, the next preceding Euro-Dollar Business
Day, as such date for such Lender may be extended from time to time pursuant to
Section 2.22.

 

25

--------------------------------------------------------------------------------

 


 

“Total Outstanding Amount” means, at any time, the aggregate Dollar Amount of
all Loans outstanding at such time plus the aggregate Dollar Amount of the
Letter of Credit Liabilities of all Lenders at such time.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except for
qualifying shares held by directors or foreign nationals in accordance with
applicable law) are at the time directly or indirectly owned by the Company or
one or more other Wholly-Owned Consolidated Subsidiaries.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Company’s independent
public accountants) with the most recent audited consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered to the
Lenders; provided that, if the Company notifies the Administrative Agent that
the Company wishes to amend any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent or the Required
Lenders, by notice to the Company, shall request an amendment to any provision
hereof for such purpose) , regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and any such
amendment, whether requested by the Company, the Administrative Agent or the
Required Lenders, shall be negotiated in good faith.

 

Section 1.03.                          Types of Borrowing.  The term “Borrowing”
denotes the aggregation of Loans of one or more Lenders to be made to a single
Borrower pursuant to Article 2 on the same date, all of which Loans are of the
same type and currency (subject to Article 8) and, except in the case of Base
Rate Loans, have the same initial Interest Period.  Borrowings are classified
for purposes of this Agreement either (a) by reference to the currency and/or
pricing of Loans comprising such Borrowing (e.g., a “Fixed Rate Borrowing” is a
Euro-Currency Borrowing or a Competitive Bid Borrowing (excluding any such
Borrowing consisting of Competitive Bid LIBOR Loans bearing interest at the Base
Rate pursuant to Section 8.01), and a “Euro-Currency Borrowing” is a Borrowing
comprised of Euro-Currency Loans), or (b) by reference to the provisions of

 

26

--------------------------------------------------------------------------------


 

Article 2 under which participation therein is determined (i.e., a “Committed
Borrowing” is a Borrowing under Section 2.01 in which all Lenders participate in
proportion to their Commitments, while a “Competitive Bid Borrowing” is a
Borrowing under Section 2.03 in which the Lender participants are determined on
the basis of their bids in accordance therewith).

 

ARTICLE 2
THE CREDITS

 

Section 2.01.                          Commitments To Lend.  (a) During the
Revolving Credit Period, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans denominated in Dollars,
Australian Dollars, Canadian Dollars, HK Dollars or in an Alternative Currency
to any Borrower pursuant to this Section 2.01(a) from time to time in amounts
such that (i) such Lender’s Outstanding Committed Amount shall not exceed the
amount of its Commitment, (ii) the Total Outstanding Amount shall not exceed the
aggregate amount of the Commitments and (iii) the sum of the aggregate Dollar
Amount of the aggregate principal amount of all outstanding Committed Australian
Dollar Loans, Committed Canadian Dollar Loans, Committed HK Dollar Loans or
Committed Alternative Currency Loans plus the aggregate Dollar Amount of the
aggregate Letter of Credit Liabilities for Letters of Credit in Australian
Dollars, Canadian Dollars, HK Dollars or an Alternative Currency shall not
exceed the Alternative Currency Sublimit.  Each Borrowing under this
Section 2.01(a) shall be (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Australian Dollar Borrowing, Canadian
Dollar Borrowing, Hong Kong Dollar Borrowing or an Alternative Currency
Borrowing, in a minimum aggregate Dollar Amount of $5,000,000 and in integral
multiples of 500,000 units of the applicable currency (except that any such
Borrowing may be in the aggregate amount available in accordance with this
Section 2.01(a) and Section 3.02) and shall be made from the several Lenders
ratably in proportion to their respective Available Commitments.

 

(b)                                 Within the foregoing limits, any Borrower
may borrow under this Section, repay, or to the extent permitted by
Section 2.12, prepay Loans and reborrow at any time during the Revolving Credit
Period under this Section.

 

(c)                                  Committed Canadian Dollar Loans shall, at
the option of the Borrower, be made either by means of (i) Canadian Prime Rate
Loans or (ii) CDOR Rate Loans.

 

Section 2.02.                          Notice of Committed Borrowing.  A
Borrower shall give the Applicable Agent notice (a “Notice of Committed
Borrowing”) not later than (i) in the case of an Alternative Currency Borrowing,
10:30 A.M. (London time), on the third Euro-Currency Business Day before each
such Alternative

 

27

--------------------------------------------------------------------------------


 

Currency Borrowing; (ii) in the case of an Australian Bill Rate Borrowing,
10:30 A.M. (London time) on the fourth Euro-Currency Business Day before such
Australian Bill Rate Borrowing, (iii) in the case of a Base Rate Borrowing,
10:30 A.M. (New York City time) on the date of such Base Rate Borrowing; (iv) in
the case of a Canadian Prime Rate Borrowing, 10:30 A.M. (Toronto time), on the
Euro-Currency Business Day before such Canadian Prime Rate Borrowing; (v) in the
case of a CDOR Rate Borrowing, 10:30 A.M. (Toronto time), on the third
Euro-Currency Business Day before such CDOR Rate Borrowing; (vi) in the case of
a Euro-Dollar Borrowing, 10:30 A.M. (New York City time), on the third
Euro-Dollar Business Day before such Euro-Dollar Borrowing; (vii) in the case of
a HIBOR Rate Borrowing, 10:30 A.M. (Hong Kong time), on the fourth Euro-Currency
Business Day before such HIBOR Rate Borrowing, specifying:

 

(i)                                     the date of such Borrowing, which shall
be a Domestic Business Day in the case of a Base Rate Borrowing or a
Euro-Currency Business Day in the case of an Australian Bill Rate Borrowing,
Canadian Prime Rate Borrowing, CDOR Rate Borrowing, HIBOR Rate Borrowing,
Euro-Currency Borrowing or Alternative Currency Borrowing;

 

(ii)                                  the currency and the aggregate amount in
the relevant currency and the Dollar Amount of such Borrowing; provided that if
no currency is specified with respect to any requested Borrowing, then the
Borrower shall be deemed to have selected Dollars;

 

(iii)                               in the case of Committed Dollar Loans,
whether the Loans comprising such Borrowing are to bear interest initially at
the Base Rate or a Euro-Currency Rate; and

 

(iv)                              in the case of a Euro-Currency Borrowing,
Australian Bill Rate Borrowing, CDOR Rate Borrowing and HIBOR Rate Borrowing,
the duration of the initial Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and the location from which
payments of the principal and interest on such Borrowing will be made, which
will comply with the requirements of Section 2.14.

 

Section 2.03.                          Competitive Bid Borrowings.  (a) The
Competitive Bid Option.  In addition to Committed Borrowings pursuant to
Section 2.01, any Borrower may, as set forth in this Section, request the
Lenders during the Revolving Credit Period to make offers to make Competitive
Bid Loans to such Borrower.  The Lenders may, but shall have no obligation to,
make such offers and a Borrower may, but shall have no obligation to, accept any
such offers in the manner set forth in this Section.

 

(b)                                 Competitive Bid Quote Request.  When a
Borrower wishes to request offers to make Competitive Bid Loans under this
Section, it shall transmit to the Administrative Agent by telex or facsimile
transmission a Competitive Bid

 

28

--------------------------------------------------------------------------------


 

Quote Request substantially in the form of Exhibit B hereto so as to be received
not later than 10:30 A.M. (New York City time) (or 10:30 A.M. (London time) in
the case of a proposed Alternative Currency Borrowing) on (x) the fourth
Euro-Dollar Business Day prior to the date of Borrowing proposed therein (or in
the case of an Alternative Currency Borrowing, the fourth Euro-Currency Business
Day), in the case of a LIBOR Auction or (y) the Business Day prior to the date
of Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as such Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Lenders not
later than the date of the Competitive Bid Quote Request for the first LIBOR
Auction or Absolute Rate Auction for which such change is to be effective)
specifying:

 

(i)                                     the proposed date of Borrowing, which
shall be a Euro-Dollar Business Day (or in the case of an Alternative Currency
Borrowing, a Euro-Currency Business Day) in the case of a LIBOR Auction or a
Domestic Business Day in the case of an Absolute Rate Auction in dollars,

 

(ii)                                  the proposed currency of such Borrowing,

 

(iii)                               the aggregate amount of such Borrowing,
which shall be (x) in the case of a Dollar-Denominated Borrowing, in a minimum
aggregate Dollar Amount of $20,000,000 and any larger multiple of $1,000,000 and
(y) in the case of an Alternative Currency Borrowing, in a minimum aggregate
Dollar Amount of $5,000,000 and in integral multiples of 500,000 units of the
applicable Alternative Currency,

 

(iv)                              the duration of the Interest Period applicable
thereto, subject to the provisions of the definition of Interest Period, and

 

(v)                                 whether the Competitive Bid Quotes requested
are to set forth a Competitive Bid Margin or a Competitive Bid Absolute Rate.

 

A Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  No Competitive Bid
Quote Request shall be given within four Euro-Dollar Business Days (or such
other number of days as the applicable Borrower and the Administrative Agent may
agree) of any other Competitive Bid Quote Request.

 

(c)                                  Invitation for Competitive Bid Quotes. 
Promptly upon receipt of a Competitive Bid Quote Request, the Administrative
Agent shall send to the Lenders by telex or facsimile transmission an Invitation
for Competitive Bid Quotes substantially in the form of Exhibit C hereto, which
shall constitute an invitation by the applicable Borrower to each Lender to
submit Competitive Bid Quotes offering to make the Competitive Bid Loans to
which such Competitive Bid Quote Request relates in accordance with this
Section.

 

29

--------------------------------------------------------------------------------


 

(d)                                 Submission and Contents of Competitive Bid
Quotes.  (i) Each Lender may submit a Competitive Bid Quote containing an offer
or offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes.  Each Competitive Bid Quote must comply with the
requirements of this subsection (d) and must be submitted to the Administrative
Agent by telex or facsimile transmission at its offices specified in or pursuant
to Section 10.01 not later than (x) 9:30 A.M. (New York City time) (or 9:30 A.M.
(London time) in the case of an Alternative Currency Borrowing) on the third
Euro-Dollar Business Day prior to the proposed date of Borrowing (or in the case
of an Alternative Currency Borrowing, the third Euro-Currency Business Day), in
the case of a LIBOR Auction or (y) 9:30 A.M. (New York City time) (or 9:30 A.M.
(London time) in the case of an Alternative Currency Borrowing) on the proposed
date of Borrowing, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the applicable Borrower and the Administrative Agent
shall have mutually agreed and shall have notified to the Lenders not later than
the date of the Competitive Bid Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective); provided that
Competitive Bid Quotes submitted by the Administrative Agent (or any affiliate
of the Administrative Agent) in the capacity of a Lender may be submitted, and
may only be submitted, if the Administrative Agent or such affiliate notifies
the Borrower of the terms of the offer or offers contained therein not later
than (x) one hour prior to the deadline for the other Lenders, in the case of a
LIBOR Auction or (y) 15 minutes prior to the deadline for the other Lenders, in
the case of an Absolute Rate Auction.  Subject to Articles 3 and 6, any
Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of the applicable
Borrower.

 

(ii)                                  Each Competitive Bid Quote shall be
substantially in the form of Exhibit D hereto and shall in any case specify:

 

(A)                          the proposed date of Borrowing,

 

(B)                          the principal amount of the Competitive Bid Loan
for which each such offer is being made, which principal amount (w) may be
greater than or less than the Commitment of the quoting Lender, (x) must be
(1) in the case of a Dollar-Denominated Borrowing, $5,000,000 or a larger
multiple of $1,000,000 and (2) in the case of an Alternative Currency Borrowing,
$500,000 or an integral multiple of 500,000 units of the applicable Alternative
Currency, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Lender may be accepted,

 

30

--------------------------------------------------------------------------------


 

(C)                          in the case of a LIBOR Auction, the margin above or
below the applicable London Interbank Offered Rate (the “Competitive Bid
Margin”) offered for each such Competitive Bid Loan, expressed as a percentage
(specified to the nearest 1/10,000th of 1%) to be added to or subtracted from
such base rate,

 

(D)                          in the case of an Absolute Rate Auction, the rate
of interest per annum (specified to the nearest 1/10,000th of 1%) (the
“Competitive Bid Absolute Rate”) offered for each such Competitive Bid Loan, and

 

(E)                           the identity of the quoting Lender.

 

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

 

(iii)                               Any Competitive Bid Quote shall be
disregarded if it:

 

(A)                          is not substantially in conformity with Exhibit D
hereto or does not specify all of the information required by subsection
(d)(ii) above;

 

(B)                          contains qualifying, conditional or similar
language;

 

(C)                          proposes terms other than or in addition to those
set forth in the applicable Invitation for Competitive Bid Quotes; or

 

(D)                          arrives after the time set forth in subsection
(d)(i).

 

(e)                                  Notice to Borrower.  The Administrative
Agent shall promptly notify the applicable Borrower of the terms (x) of any
Competitive Bid Quote submitted by a Lender that is in accordance with
subsection (d) and (y) of any Competitive Bid Quote that amends, modifies or is
otherwise inconsistent with a previous Competitive Bid Quote submitted by such
Lender with respect to the same Competitive Bid Quote Request.  Any such
subsequent Competitive Bid Quote shall be disregarded by the Administrative
Agent unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote.  The
Administrative Agent’s notice to the applicable Borrower shall specify (A) the
aggregate principal amount of Competitive Bid Loans for which offers have been
received for each Interest Period specified in the related Competitive Bid Quote
Request, (B) the respective principal amounts and Competitive Bid Margins or
Competitive Bid Absolute

 

31

--------------------------------------------------------------------------------


 

Rates, as the case may be, so offered and (C) if applicable, limitations on the
aggregate principal amount of Competitive Bid Loans for which offers in any
single Competitive Bid Quote may be accepted.

 

(f)                                   Acceptance and Notice by Borrower.  Not
later than 10:30 A.M. (New York City time) (or 10:30 A.M. (London time) in the
case of an Alternative Currency Borrowing) on (x) the third Euro-Dollar Business
Day prior to the proposed date of Borrowing (or in the case of an Alternative
Currency Borrowing, the third Euro-Currency Business Day), in the case of a
LIBOR Auction or (y) the proposed date of Borrowing, in the case of an Absolute
Rate Auction (or, in either case, such other time or date as the Borrower and
the Administrative Agent shall have mutually agreed and shall have notified to
the Lenders not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective), the applicable Borrower shall notify the Administrative Agent of its
acceptance or non-acceptance of the offers so notified to it pursuant to
subsection (e).  In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”) shall specify the aggregate principal amount of
offers for each Interest Period that are accepted.  The applicable Borrower may
accept any Competitive Bid Quote in whole or in part; provided that:

 

(i)                                     the aggregate principal amount of each
Competitive Bid Borrowing may not exceed the applicable amount set forth in the
related Competitive Bid Quote Request;

 

(ii)                                  the principal amount of each Competitive
Bid Borrowing must be (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency;

 

(iii)                               acceptance of offers may only be made on the
basis of ascending Competitive Bid Margins or Competitive Bid Absolute Rates, as
the case may be; and

 

(iv)                              the applicable Borrower may not accept any
offer that is described in subsection (d)(iii) or that otherwise fails to comply
with the requirements of this Agreement.

 

(g)                                  Allocation by Administrative Agent.  If
offers are made by two or more Lenders with the same Competitive Bid Margins or
Competitive Bid Absolute Rates, as the case may be, for a greater aggregate
principal amount than the amount in respect of which such offers are accepted
for the related Interest Period, the principal amount of Competitive Bid Loans
in respect of which such offers are accepted shall be allocated by the
Administrative Agent among such

 

32

--------------------------------------------------------------------------------


 

Lenders as nearly as possible (as the Administrative Agent may deem appropriate)
in proportion to the aggregate principal amounts of such offers.  Determinations
by the Administrative Agent of the amounts of Competitive Bid Loans shall be
conclusive in the absence of manifest error.

 

Section 2.04.                          Notice To Lenders; Funding of Loans. 
(a) Upon receipt of a Notice of Borrowing, the Applicable Agent shall promptly
notify each Lender of the contents thereof and of such Lender’s share (if any)
of such Borrowing and such Notice of Borrowing shall not thereafter be revocable
by the applicable Borrower.

 

(b)                                 On the date of each Borrowing, each Lender
participating therein shall (except as provided in subsection (c) of this
Section):

 

(1)                                 if such Borrowing is to be made in dollars,
make available its share of such Borrowing in dollars not later than 12:00 Noon
(New York City time), in Federal or other funds immediately available in New
York City, to the Administrative Agent at its office specified in or pursuant to
Section 10.01; or

 

(2)                                 if such Borrowing is to be made in
Australian Dollars, Canadian Dollars, HK Dollars or an Alternative Currency,
make available its share of such Borrowing in such currency (in such funds as
may then be customary for the settlement of international transactions in
Australian Dollars, Canadian Dollars, HK Dollars or such Alternative Currency,
as applicable) to the account of the Applicable Agent at such time and place as
shall have been notified by the Applicable Agent to the Lenders by at least
three Euro-Currency Business Days’ notice.

 

(c)                                  Unless the Applicable Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Applicable Agent such Lender’s share of
such Borrowing, the Applicable Agent may assume that such Lender has made such
share available to the Applicable Agent on the date of such Borrowing in
accordance with subsection (b) of this Section and the Applicable Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such share available to the Applicable Agent, such Lender and the
applicable Borrower severally agree to repay to the Applicable Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower until the
date such amount is repaid to the Applicable Agent, at (i) in the case of the
applicable Borrower, a rate per annum equal to the higher of the Federal Funds
Rate and the interest rate applicable thereto pursuant to Section 2.07 and
(ii) in the case of such Lender, the Federal Funds Rate (if such Borrowing is in
dollars), the applicable Australian Bill Rate (if such Borrowing is in an
Australian Dollars),

 

33

--------------------------------------------------------------------------------


 

the applicable CDOR Rate (if such Borrowing is in Canadian Dollars), the
applicable HIBOR Rate (if such Borrowing is in HK Dollars) or the applicable
London Interbank Offered Rate (if such Borrowing is in an Alternative
Currency).  If such Lender shall repay to the Applicable Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
included in such Borrowing for purposes of this Agreement.

 

(d)                                 Each Lender may, at its option, make any
Loan available to a Borrower that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof by causing
any foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay such Loan in accordance with the terms of this Agreement

 

Section 2.05.                          Evidence Of Debt.  (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender, including the amounts of principal and interest payable and paid
to such Lender by such Borrower from time to time hereunder.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the Dollar Amount of each Loan made to a
Borrower hereunder, the class, type and, in the case of any Committed
Alternative Currency Loans, currency thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

(c)                                  The entries made in the accounts maintained
pursuant to paragraph (a) or (b) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of each
Borrower to repay the Lenders in accordance with the terms of this Agreement.

 

(d)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) substantially in the form of Exhibit A hereto.  Thereafter,
the Loans evidenced by each such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 10.06) be represented
by one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered

 

34

--------------------------------------------------------------------------------


 

assigns).  Each reference in this Agreement to the “Note” of such Lender shall
be deemed to refer to and include any or all of such Notes.

 

Section 2.06.                          Maturity of Loans.  (a) Each Committed
Loan shall mature, and the principal amount thereof shall be due and payable,
together with accrued interest thereon, on the Termination Date.

 

(b)                                 Each Competitive Bid Loan shall mature, and
the principal amount thereof shall be due and payable, together with accrued
interest thereon, on the last day of the Interest Period applicable to such
Loan.

 

Section 2.07.                          Interest Rates.  (a) Each Base Rate Loan
shall bear interest on the outstanding principal amount thereof, for each day
from the date such Loan is made until it becomes due, at a rate per annum equal
to the sum of the Base Rate Margin plus the Base Rate for such day.  Such
interest shall be payable quarterly in arrears on each Quarterly Date and, with
respect to the principal amount of any Base Rate Loan converted to a Euro-Dollar
Loan, on each date a Base Rate Loan is so converted.  Any overdue principal of
or interest on any Base Rate Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Base Rate Loans for such day.

 

(b)                                 [Reserved].

 

(c)                                  Each Canadian Prime Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to the sum of
the Canadian Prime Rate Margin plus the Canadian Prime Rate for such day.  Such
interest shall be payable quarterly in arrears on each Quarterly Date.  Any
overdue principal of or interest on any Canadian Prime Rate Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the rate otherwise applicable to Canadian Prime Rate Loans
for such day.

 

(d)                                 Each Australian Bill Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day during the
Interest Period applicable thereto, at a rate per annum equal to the sum of the
Australian Bill Rate Margin plus the Australian Bill Rate applicable to such
Interest Period.  Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day of such Interest Period.  Any
overdue principal of or interest on any Australian Bill Rate Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the rate otherwise applicable to Australian Bill Rate
Loans for such day.

 

35

--------------------------------------------------------------------------------

 


 

(e)                                  Each CDOR Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the CDOR Rate
Margin plus the CDOR Rate applicable to such Interest Period.  Such interest
shall be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day of such Interest Period.  Any overdue principal of or interest on
any CDOR Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the rate otherwise
applicable to CDOR Rate Loans for such day.

 

(f)                                   Each HIBOR Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the HIBOR Rate
Margin plus the HIBOR Rate applicable to such Interest Period.  Such interest
shall be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day of such Interest Period.  Any overdue principal of or interest on
any HIBOR Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the rate otherwise
applicable to HIBOR Rate Loans for such day.

 

(g)                                  Each Euro-Currency Loan shall bear interest
on the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Euro-Currency Margin plus the London Interbank Offered Rate applicable to such
Interest Period.  Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day of such Interest Period.

 

The “London Interbank Offered Rate” applicable to any Interest Period means the
London Interbank Offered Rate administered by the ICE Benchmark Administration
(or the successor thereto if the ICE Benchmark Administration is no longer
making a London Interbank Offered Rate available), as the rate for deposits in
the relevant currency with a maturity comparable to such Interest Period;
provided that the London Interbank Offered Rate shall never be less than 0%.  If
such rate is not available at such time for any reason, then the “London
Interbank Offered Rate” shall be determined by reference to such other publicly
available service for displaying interest rates for dollar deposits in the
London interbank market as may be selected by the Administrative Agent or, in
the absence of such availability the “London Interbank Offered Rate” shall be
the Interpolated Rate at such time for a period equal in length to the relevant
Interest Period (an “Impacted Interest Period”), subject to Section 8.01(a) in
the event that the Administrative Agent shall conclude that it shall not be
possible to determine such Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error); provided that, if any
Interpolated Rate shall be less

 

36

--------------------------------------------------------------------------------


 

than zero, such rate shall be deemed to be zero for purposes of this Agreement
and if such Interpolated Rate is not available at such time for any reasons,
then the “London Interbank Offered Rate” with respect to such Interest Period
shall be the average (rounded upward, if necessary, to the next higher 1/16 of
1%) of the respective rates per annum at which deposits in the relevant currency
are offered to each of the Reference Banks in the London interbank market at
approximately 11:00 A.M. (London time) on the Rate Fixing Date in an amount
approximately equal to the principal amount of the Euro-Currency Loan of such
Reference Bank to which such Interest Period is to apply and for a period of
time comparable to such Interest Period.

 

(h)                                 Any overdue principal of or interest on any
Euro-Currency Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the higher of (i) the sum of 2% plus the
Euro-Currency Margin plus the London Interbank Offered Rate applicable to the
Interest Period for such Loan and (ii) the sum of 2% plus the Euro-Currency
Margin plus the average (rounded upward, if necessary, to the next higher 1/16
of 1%) of the respective rates per annum at which one day (or, if such amount
due remains unpaid more than three Euro-Currency Business Days, then for such
other period of time not longer than three months as the Administrative Agent
may select) deposits in the relevant currency in an amount approximately equal
to such overdue payment due to each of the Reference Banks are offered to such
Reference Bank in the London interbank market for the applicable period
determined as provided above (or, if the circumstances described in clause
(a) or (b) of Section 8.01 shall exist, at a rate per annum equal to the sum of
2% plus the rate applicable to Base Rate Loans for such day).

 

(i)                                     Subject to Section 8.01, each
Competitive Bid LIBOR Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the London Interbank Offered Rate for such Interest Period
(determined in accordance with Section 2.07(b) as if the related Competitive Bid
LIBOR Borrowing were a Committed Euro-Dollar Borrowing) plus (or minus) the
Competitive Bid Margin quoted by the Lender making such Loan in accordance with
Section 2.03.  Each Competitive Bid Absolute Rate Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Competitive Bid Absolute Rate quoted
by the Lender making such Loan in accordance with Section 2.03.  Such interest
shall be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day thereof.

 

(j)                                    Any overdue principal of or interest on
any Competitive Bid Loan shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to the sum of 2% plus the Base Rate for
such day.

 

37

--------------------------------------------------------------------------------


 

(k)                                 The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder pursuant to Section 2.16. 
The Administrative Agent shall give prompt notice to the applicable Borrower and
the participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

 

(l)                                     Each Reference Bank agrees to use its
best efforts to furnish quotations to the Administrative Agent as contemplated
by this Section.  If any Reference Bank does not furnish a timely quotation, the
Administrative Agent shall determine the relevant interest rate on the basis of
the quotation or quotations furnished by the remaining Reference Bank or Banks
or, if none of such quotations is available on a timely basis, the provisions of
Section 8.01 shall apply.

 

Section 2.08.                          Fees.  (a) Subject to Section 2.20, the
Company shall pay to the Administrative Agent for the account of the Lenders
ratably a facility fee (the “Facility Fee”), which shall accrue at the Facility
Fee Rate (i) from and including the Closing Date to but excluding the date of
termination of the Commitments in their entirety, on the average daily aggregate
amount of the Commitments (whether used or unused) and (ii) from and including
such date of termination to but excluding the date the Loans shall be repaid in
their entirety, on the average daily aggregate outstanding principal Dollar
Amount of the Loans.

 

(b)                                 Subject to Section 2.20, the Company shall
pay to the Administrative Agent (i) for the account of the Lenders ratably a
letter of credit fee (the “Letter of Credit Fee”) in Dollars accruing daily on
the aggregate Dollar Amount of all outstanding Letters of Credit at the Letter
of Credit Fee Rate (determined daily in accordance with the Pricing Schedule)
and (ii) for the account of the Issuing Lender a letter of credit fronting fee
accruing daily on the aggregate Dollar Amount of all Letters of Credit issued by
the Issuing Lender at a rate per annum mutually agreed from time to time by the
Company and the Issuing Lender.  The Company shall also pay to the Issuing
Lender for its own account issuance, drawing, amendment and extension charges in
the amounts and at the times as agreed between the Company and the Issuing
Lender.

 

(c)                                  Accrued fees under this Section shall be
payable quarterly in arrears on each Quarterly Date and on the date of
termination of the Commitments in their entirety (and, in the case of clause
(a), if later, the date the Loans shall be repaid in their entirety and, in the
case of clause (b), if later, the date on which all Letters of Credit shall have
been terminated).

 

Section 2.09.                          Optional Termination or Reduction of
Commitments.  During the Revolving Credit Period, the Company may, upon at least
three Domestic Business Days’ notice to the Administrative Agent, (i) terminate
the Commitments at any time, if no Loans or Letter of Credit Liabilities are
outstanding at such time or (ii) ratably reduce from time to time by an
aggregate

 

38

--------------------------------------------------------------------------------


 

amount of $20,000,000 or a larger multiple of $1,000,000, the aggregate amount
of the Commitments in excess of the Total Outstanding Amount.

 

Section 2.10.                          Method of Electing Interest Rates. 
(a) The Committed Australian Dollar Loans, Committed Canadian Dollar Loans,
Committed HK Dollar Loans and Dollar Loans included in each Committed Borrowing
shall bear interest initially at the type of rate specified by the applicable
Borrower in the applicable Notice of Committed Borrowing.  Thereafter, the
applicable Borrower may from time to time elect to change or continue the type
of interest rate borne by each Group of Loans (subject in each case to
Section 2.07(c) and the provisions of Article 8 and the last sentence of this
subsection (a)), as follows:

 

(i)                                     if such Loans are Base Rate Loans, the
applicable Borrower may elect to convert such Loans to Euro-Dollar Loans as of
any Euro-Dollar Business Day;

 

(ii)                                  if such Loans are Euro-Dollar Loans, the
applicable Borrower may elect to convert such Loans to Base Rate Loans as of any
Domestic Business Day, or elect to continue such Loans as Euro-Dollar Loans for
an additional Interest Period as of any Euro-Dollar Business Day, subject to
Section 2.15 in the case of any such conversion or continuation effective on any
day other than the last day of the then current Interest Period applicable to
such Loans;

 

(iii)                               [Reserved];

 

(iv)                              if such Loans are Australian Bill Rate Loans,
the applicable Borrower may elect to continue such Loans as Australian Bill Rate
Loans for an additional Interest Period as of any Euro-Currency Business Day,
subject to Section 2.15 in the case of any such conversion or continuation
effective on any day other than the last day of the then current Interest Period
applicable to such Loans;

 

(v)                                 if such Loans are Canadian Prime Rate Loans,
the applicable Borrower may elect to convert such Loans to CDOR Rate Loans as of
any Euro-Currency Business Day;

 

(iv)                              if such Loans are CDOR Rate Loans, the
applicable Borrower may elect to convert such Loans to Canadian Prime Rate Loans
as of any Euro-Currency Business Day, or elect to continue such Loans as CDOR
Rate Loans for an additional Interest Period as of any Euro-Currency Business
Day, subject to Section 2.15 in the case of any such conversion or continuation
effective on any day other than the last day of the then current Interest Period
applicable to such Loans;

 

39

--------------------------------------------------------------------------------


 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:00 A.M. (New York
City time) on the third Euro-Dollar Business Day (or in the case of an
Australian Dollar Borrowing, Canadian Dollar Borrowing, HK Dollar Borrowing or
Alternative Currency Borrowing, the third Euro-Currency Business Day) before the
conversion or continuation selected in such notice is to be effective.  A Notice
of Interest Rate Election may, if it so specifies, apply to only a portion of
the aggregate principal Dollar Amount of the relevant Group of Loans; provided
that (i) such portion is allocated ratably among the Loans comprising such Group
and (ii) the portion to which such Notice applies, and the remaining portion to
which it does not apply, are each (x) in the case of a Dollar-Denominated
Borrowing, $20,000,000 or any larger multiple of $1,000,000 and (y) in the case
of an Australian Dollar Borrowing, Canadian Dollar Borrowing, HK Dollar
Borrowing or Alternative Currency Borrowing, $5,000,000 or an integral multiple
of 500,000 units of the applicable currency.  If no Notice of Interest Rate
Election is timely delivered prior to the end of an Interest Period for any
Euro-Dollar Loan, the Borrower shall be deemed to have elected that all Loans
having such Interest Period shall be converted to Base Rate Loans effective as
of the last day of such Interest Period.

 

(b)                                 Each Notice of Interest Rate Election shall
specify:

 

(i)                                     the Group of Loans (or portion thereof)
to which such notice applies;

 

(ii)                                  the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of subsection (a) above;

 

(iii)                               if the Loans comprising such Group are to be
converted, the new type of Loans and, if the Loans being converted are to be
Australian Bill Rate Loans, CDOR Rate Loans or Euro-Dollar Loans, the duration
of the next succeeding Interest Period applicable thereto; provided that, if at
the time such notice is delivered an Event of Default has occurred and is
continuing, the duration of the Interest Period with respect to any Australian
Bill Rate Loans, CDOR Rate Loans, Euro-Dollar Loans to which such notice applies
shall be one month; and

 

(iv)                              if such Loans are to be continued as
Australian Bill Rate Loans, CDOR Rate Loans, Euro-Dollar Loans or HIBOR for an
additional Interest Period, the duration of such additional Interest Period;
provided that, if at the time such notice is delivered an Event of Default has
occurred and is continuing, the duration of the Interest Period with respect to
any Australian Bill Rate Loans, CDOR Rate Loans, Euro-Dollar Loans or HIBOR to
which such notice applies shall be one month.

 

40

--------------------------------------------------------------------------------


 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                                  Upon receipt of a Notice of Interest Rate
Election from the applicable Borrower pursuant to subsection (a) above, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and such notice shall not thereafter be revocable by such Borrower.

 

(d)                                 A Borrower shall not be entitled to elect to
convert any Committed Dollar Loans to, or continue any Committed Dollar Loans
for an additional Interest Period as, Euro-Dollar Loans, in each case made to
it, if a Default shall have occurred and be continuing when such Borrower
delivers notice of such election to the Administrative Agent.

 

(e)                                  An election by any Borrower to change or
continue the rate of interest applicable to any Group of Loans pursuant to this
Section shall not constitute a “Borrowing” subject to the provisions of
Section 3.02.

 

(f)                                   The initial Interest Period for each Group
of Committed Alternative Currency Loans shall be specified by the applicable
Borrower in the applicable Notice of Borrowing.  The applicable Borrower may
specify the duration of each subsequent Interest Period applicable to such Group
of Loans by delivering to the Administrative Agent, not later than the time set
forth in Section 2.02 with respect to the relevant Type of Loan before the end
of the immediately preceding Interest Period, a notice specifying the Group of
Loans to which such notice applies and the duration of such subsequent Interest
Period (which shall comply with the provisions of the definition of Interest
Period).  Such notice may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Group of Loans; provided that
(i) such portion is allocated ratably among the Loans comprising such Group and
(ii) the Dollar Amounts of the portion to which such notice applies, and the
remaining portion to which it does not apply, are each at least $5,000,000 and
shall be in integral multiples of 500,000 units of Australian Dollars, Canadian
Dollars, HK Dollars or the relevant Alternative Currency.  If no such notice is
timely received by the Administrative Agent before the end of any applicable
Interest Period, the applicable Borrower shall be deemed to have elected that
the subsequent Interest Period for such Group of Loans shall have a duration of
one month (subject to the provisions of the definition of Interest Period).

 

Section 2.11.                          Mandatory Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Termination
Date and any Loans then outstanding (together with accrued interest thereon)
shall be due and payable on such date.

 

Section 2.12.                          Optional Prepayments.  (a)  Subject in
the case of any Fixed Rate Borrowing to Section 2.15, each Borrower may, upon at
least one

 

41

--------------------------------------------------------------------------------


 

Domestic Business Days’ notice to the Administrative Agent, prepay any Base Rate
Borrowing (or any Competitive Bid Borrowing bearing interest at the Base Rate
pursuant to Section 8.01) made to it or upon at least three Euro-Currency
Business Days’ notice to the Administrative Agent and the Applicable Agent (if
different), prepay any Euro-Currency Borrowing made to it, in each case in whole
at any time, or from time to time in part in an aggregate Dollar Amount not less
than $20,000,000 or in the case of any Loan denominated in dollars, any larger
multiple of $1,000,000, or in the case of any Australian Dollar Loan, Canadian
Dollar Loan, HK Dollar Loan or Committed Alternative Currency Loan in an
aggregate Dollar Amount not less than $5,000,000 or any larger integral multiple
of 500,000 units of the relevant currency, by paying (in the relevant currency)
the principal Dollar Amount to be prepaid together with accrued interest thereon
to the date of prepayment.  Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Lenders included in such Borrowing.

 

(b)                                 A Borrower may not prepay all or any portion
of the principal amount of any Competitive Bid Loan made to it prior to the
maturity thereof except (i) as provided in subsection (a) above or (ii) with
respect to any particular Competitive Bid Loan, as agreed upon between the
Lender making such Loan and such Borrower so long as at the time such Borrower
makes such prepayment no Default has occurred and is continuing.

 

(c)                                  Upon receipt of a notice of prepayment
pursuant to this Section, the Administrative Agent shall promptly notify each
Lender of the contents thereof and of such Lender’s ratable share (if any) of
such prepayment and such notice shall not thereafter be revocable by the
applicable Borrower. 

 

Section 2.13.                          Determining Dollar Amounts of Committed
Alternative Currency Loans; Related Mandatory Prepayments.  (a)  The
Administrative Agent shall determine the Dollar Amount of each Committed
Australian Dollar Loan, Committed Canadian Dollar Loan, Committed HK Dollar Loan
or Committed Alternative Currency Loan promptly after it receives the related
Notice of Committed Borrowing, based on the Exchange Rate on the second
Euro-Currency Business Day, or, in the case of any Committed HIBOR Rate Loans,
on the fifth Euro-Currency Business Day, before the date of Borrowing specified
in such notice.  Thereafter, the Administrative Agent shall redetermine the
Dollar Amount of each Committed Australian Dollar Loan, Committed Canadian
Dollar Loan, Committed HK Dollar Loan or Committed Alternative Currency Loan on
the last Euro-Currency Business Day of each calendar month while such Loan
remains outstanding, based in each case on the Exchange Rate on such
Euro-Currency Business Day.  The Administrative Agent shall promptly notify the
applicable Borrower and the participating Lenders of each Dollar Amount so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.

 

42

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall determine the
Dollar Amount of the Letter of Credit Liabilities related to each Letter of
Credit promptly after it receives the related Notice of Issuance, based on the
Exchange Rate on the third Euro-Currency Business Day before (or, solely in the
case of a Letter of Credit denominated in Sterling, on) the date of issuance
specified in such notice.  Thereafter, the Administrative Agent shall
redetermine the Dollar Amount of each Letter of Credit on the last Euro-Currency
Business Day of each calendar month while such Letter of Credit remains
outstanding, based in each case on the Exchange Rate on such Euro-Currency
Business Day.  The Administrative Agent shall promptly notify the applicable
Borrower and the participating Lenders of each Dollar Amount so determined, and
its determination thereof shall be conclusive in the absence of manifest error.

 

(c)                                  If, (i) on the last day of any Interest
Period for any Borrowing, the Total Outstanding Amount at such time exceeds the
aggregate amount of Commitments, the relevant Borrower shall, on such day,
prepay Committed Loans included in such Borrowing in an amount equal to the
lesser of (x) such excess and (y) the amount of such Borrowing and (ii) on the
last day of any Interest Period for any Australian Dollar Borrowing, Canadian
Dollar Borrowing, HK Dollar Borrowing or Committed Alternative Currency
Borrowing, the Dollar Amount of the aggregate principal amount of outstanding
Committed Australian Dollar Loans, Committed Canadian Dollar Loans, Committed HK
Dollar Loans or Committed Alternative Currency Loans exceeds the Alternative
Currency Sublimit, the relevant Borrower shall, on such date, prepay Committed
Australian Dollar Loans, Committed Canadian Dollar Loans, Committed HK Dollar
Loans and Committed Alternative Currency Loans included in such Borrowing in an
amount equal to the lesser of (x) such excess and (y) the amount of such
Borrowing. 

 

(d)                                 If, on the last Euro-Currency Business Day
of any calendar month, after any redetermination of the Dollar Amounts pursuant
to Section 2.13(a), the Total Outstanding Amount at such time exceeds 105% of
the aggregate amount of Commitments, then the Borrowers shall, on the last
Euro-Currency Business Day of the next calendar month (the “Prepayment Date”),
prepay one or more Groups of Borrowings in an aggregate principal amount equal
to the excess, if any, of the Total Outstanding Amount as of such Prepayment
Date over the then outstanding Commitments.

 

(e)                                  If, on the last Euro-Currency Business Day
of any calendar month, after any redetermination of the Dollar Amounts pursuant
to Section 2.13(a), the aggregate Dollar Amount of the aggregate Committed
Australian Dollar Loans, Committed Canadian Dollar Loans, Committed HK Dollar
Loans or Committed Alternative Currency Loans exceeds 105% of the Alternative
Currency Sublimit, then the Borrowers shall, on the Prepayment Date, prepay one
or more Groups of Borrowings in an aggregate principal amount equal to the
excess, if any, of the aggregate Dollar Amount of the aggregate Committed
Australian Dollar Loans,

 

43

--------------------------------------------------------------------------------


 

Committed Canadian Dollar Loans, Committed HK Dollar Loans or Committed
Alternative Currency Loans as of such Prepayment Date over the Alternative
Currency Sublimit.

 

Section 2.14.                          General Provisions as to Payments.  (a) 
Each Borrower shall make each payment of principal of, and interest on, the
Loans and Letter of Credit Liabilities denominated in Dollars and of fees
hereunder, not later than 12:00 Noon (New York City time) on the date when due,
in Federal or other funds immediately available in New York City, without
defense, set-off or counterclaim and free of any restriction or condition, to
the Administrative Agent at its address referred to in Section 10.01.  Each
Borrower shall make each payment of principal of, and interest on, the Committed
Australian Dollar Loans, Committed Canadian Dollar Loans, Committed HK Dollar
Loans and Committed Alternative Currency Loans in the relevant currency in such
funds as may then be customary for the settlement of international transactions
in such currency, to such account and at such time and at such place as shall
have been notified by the Applicable Agent to such Borrower and the Lenders by
at least three Euro-Currency Business Days’ notice (or, solely in the case of
Alternative Currency Borrowings denominated in Sterling, by at least one
Euro-Currency Business Days’ notice).  The Borrower may specify in any notice
delivered to the Administrative Agent and the Applicable Agent with respect to
Australian Dollars, Canadian Dollars, HK Dollars or any Alternative Currency,
one or more locations from which such Borrower may make payments of principal or
of interest on any Committed Australian Dollar Loan, Committed Canadian Loan,
Committed HK Dollar Loan or Committed Alternative Currency Loan in such
currency; provided that the Administrative Agent approve such location.  The
Applicable Agent will promptly distribute to each Lender its ratable share of
each such payment received by the Administrative Agent for the account of the
Lenders.  Whenever any payment of principal of, or interest on, the Base Rate
Loans, Letter of Credit Liabilities denominated in Dollars or of fees shall be
due on a day which is not a Domestic Business Day, the date for payment thereof
shall be extended to the next succeeding Domestic Business Day.  Whenever any
payment of principal of, or interest on, the Australian Dollar Loans, the
Canadian Dollar Loans, the HK Dollars Loans or the Euro-Currency Loans shall be
due on a day which is not a Euro-Currency Business Day, the date for payment
thereof shall be extended to the next succeeding Euro-Currency Business Day
unless such Euro-Currency Business Day falls in another calendar month, in which
case the date for payment thereof shall be the next preceding Euro-Currency
Business Day.  Whenever any payment of principal of, or interest on, the
Competitive Bid Loans shall be due on a day which is not a Euro-Dollar Business
Day, the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day.  Whenever any payment of principal of or interest on
Letter of Credit Liabilities denominated in Australian Dollars, Canadian
Dollars, HK Dollars or in an Alternative Currency shall be due on a day which is
not a Euro-Currency Business Day, the date for payment thereof shall be extended
to the next succeeding Euro-Currency Business

 

44

--------------------------------------------------------------------------------


 

Day.  If the date for any payment of principal is extended by operation of law
or otherwise, interest thereon shall be payable for such extended time.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that such Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate (if such amount
was distributed in dollars) or (ii) the rate per annum at which one-day deposits
in the relevant currency are offered to the Administrative Agent in the London
interbank market for such day (if such amount was distributed in an Alternative
Currency).

 

Section 2.15.                          Funding Losses.  If a Borrower makes any
payment of principal with respect to any Fixed Rate Loan, any Fixed Rate Loan is
converted (pursuant to Article 2, 6 or 8 or otherwise) or continued on any day
other than the last day of an Interest Period applicable thereto, or the last
day of an applicable period fixed pursuant to Section 2.07(c), or if any
Committed Alternative Currency Loan is converted to a Loan denominated in
dollars pursuant to Article 8, or if a Borrower fails to borrow, prepay, convert
or continue any Fixed Rate Loans after notice has been given to any Lender in
accordance with Section 2.04(a), 2.12(a) or Section 2.10, respectively, such
Borrower shall reimburse each Lender within 15 days after demand for any
resulting loss or expense incurred by it (or by an existing or prospective
Participant in the related Loan), including (without limitation) any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such prepayment or conversion
or continuation or failure to borrow, prepay, convert or continue; provided that
such Lender shall have delivered to such Borrower and the Administrative Agent a
certificate as to the amount of such loss or expense and setting forth the
calculation thereof in reasonable detail, which certificate shall be conclusive
in the absence of manifest error.

 

Section 2.16.                          Computation of Interest and Fees. 
Interest based on the Prime Rate, Canadian Prime Rate, CDOR Rate, Australian
Bill Rate, HIBOR Rate and, in the case of Committed Alternative Currency Loans
denominated in Sterling, the Euro-Currency Rate hereunder shall be computed on
the basis of a year of 365 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).  All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day); provided that if

 

45

--------------------------------------------------------------------------------

 


 

the Administrative Agent reasonably determines that a different basis of
computation is the market convention for a particular Alternative Currency, such
different basis shall be used.

 

Section 2.17.                          [Reserved].

 

Section 2.18.                          Regulation D Compensation.  (a)  Each
Lender may require each Borrower to pay, contemporaneously with each payment of
interest on the Euro-Currency Loans, additional interest on the related
Euro-Currency Loan of such Lender at a rate per annum determined by such Lender
up to but not exceeding the excess of (i) (A) the applicable London Interbank
Offered Rate divided by (B) one minus the Euro-Currency Reserve Percentage over
(ii) the applicable London Interbank Offered Rate.  Any Lender wishing to
require payment of such additional interest (x) shall so notify such Borrower
and the Administrative Agent, in which case such additional interest on the
Euro-Currency Loans of such Lender shall be payable to such Lender at the place
indicated in such notice with respect to each Interest Period commencing at
least three Euro-Currency Business Days after the giving of such notice and
(y) shall notify such Borrower at least five Euro-Currency Business Days prior
to each date on which interest is payable on the Euro-Currency Loans of the
amount then due it under this Section.

 

(b)                                 [Reserved].

 

(c)                                  If and so long as any Lender is required to
comply with reserve assets, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the
European Central Bank or the European System of Central Banks, but excluding
requirements referred to in subsection (a) above) in respect of any of such
Lender’s Euro-Currency Loans, such Lender may require each Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s
Euro-Currency Loans subject to such requirements, additional interest on such
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Loan up to but not
exceeding the excess of (i) (A) the applicable Euro-Currency Rate divided by
(B) one minus the Euro-Currency Reserve Percentage over (ii) the applicable
Euro-Currency Rate.  Any Lender wishing to require payment of such additional
interest (x) shall so notify such Borrower and the Administrative Agent, in
which case such additional interest on the Euro-Currency Loans of such Lender
shall be payable to such Lender at the place indicated in such notice with
respect to each Interest Period commencing at least three Euro-Currency Business
Days after the giving of such notice and (y) shall notify such Borrower at least
five Euro-Currency Business Days prior to each date on which interest is payable
on the Euro-Currency Loans of the amount then due it under this Section.

 

46

--------------------------------------------------------------------------------


 

(d)                       Any additional interest owed pursuant to subsection
(a), (b) or (c) above shall be determined by the relevant Lender, which
determination shall be conclusive and binding for all purposes except in the
case of manifest error, and notified to each Borrower (with a copy to the
Administrative Agent) at least five Euro-Currency Business Days before each date
on which interest is payable for the relevant Loan, and such additional interest
so notified to such Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

 

Section 2.19.  Letters of Credit.  (a) Subject to the terms and conditions
hereof, the Issuing Lender agrees to issue Letters of Credit hereunder
denominated in Dollars, Australian Dollars, Canadian Dollars, HK Dollars, or in
an Alternative Currency from time to time until the tenth day prior to the
Termination Date upon the request of the Company for its account or the account
of any Subsidiary; provided that, immediately after each Letter of Credit is
issued (i) the Total Outstanding Amount shall not exceed the aggregate amount of
the Commitments, (ii) the aggregate Dollar Amount of Letter of Credit
Liabilities shall not exceed the Letters of Credit Sublimit and (iii) the sum of
the aggregate Dollar Amount of the aggregate principal amount of all outstanding
Committed Australian Dollar Loans, Committed Canadian Dollar Loans, and
Committed HK Dollar Loans and Committed Alternative Currency Loans plus the
aggregate Dollar Amount of the aggregate Letter of Credit Liabilities for
Letters of Credit denominated in Australian Dollars, Canadian Dollars, HK
Dollars or in an Alternative Currency shall not exceed the Alternative Currency
Sublimit.  Upon the date of issuance by the Issuing Lender of a Letter of
Credit, the Issuing Lender shall be deemed, without further action by any party
hereto, to have sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have purchased from the Issuing Lender, a
participation in such Letter of Credit and the related Letter of Credit
Liabilities in the proportion their respective Commitments bear to the aggregate
Commitments.

 

(b)                       The Company shall give the Issuing Lender notice at
least (i) five Euro-Currency Business Days prior to the requested issuance of a
Letter of Credit denominated in Australian Dollars, Canadian Dollars, HK Dollars
or in an Alternative Currency and (ii) three Domestic Business Days prior to the
requested issuance of a Letter of Credit denominated in dollars specifying the
date such Letter of Credit is to be issued, and describing the terms of such
Letter of Credit, the nature of the transactions to be supported thereby and the
proposed currency of such Letter of Credit (such notice, including any such
notice given in connection with the extension of a Letter of Credit, a “Notice
of Issuance”).  Upon receipt of a Notice of Issuance, the Issuing Lender shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender of the contents thereof and of the amount of such
Lender’s participation in such Letter of Credit.  The issuance by the Issuing
Lender of each Letter of Credit shall, in addition to the conditions precedent
set forth in Article 3, be

 

47

--------------------------------------------------------------------------------


 

subject to the conditions precedent that such Letter of Credit shall be in such
form and contain such terms as shall be satisfactory to the Issuing Lender and
that the Company shall have executed and delivered such other instruments and
agreements relating to such Letter of Credit as the Issuing Lender shall have
reasonably requested.  The extension or renewal of any Letter of Credit shall be
deemed to be an issuance of such Letter of Credit, and if any Letter of Credit
contains a provision pursuant to which it is deemed to be extended unless notice
of termination is given by the Issuing Lender, the Issuing Lender shall timely
give such notice of termination unless it has theretofore timely received a
Notice of Issuance and the other conditions to issuance of a Letter of Credit
have also theretofore been met with respect to such extension.

 

(c)                        Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Domestic Business Days prior to the Termination Date.

 

(d)                       Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the Issuing
Lender shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Company and each other Lender as to the amount to be paid as
a result of such demand or drawing and the payment date.  The Company shall be
irrevocably and unconditionally obligated forthwith to reimburse the Issuing
Lender for any amounts paid by the Issuing Lender upon any drawing under any
Letter of Credit, in the currency of such payment (a “Reimbursement Obligation”)
without presentment, demand, protest or other formalities of any kind.  All such
amounts paid by the Issuing Lender and remaining unpaid by the Company shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus (i) if such amount is denominated in Dollars, the
sum of the Base Rate Margin plus the Base Rate for such day, (ii) if such amount
is denominated in Australian Dollars, the rate otherwise applicable to
Australian Bill Rate Loans for such day, (iii) if such amount is denominated in
Canadian Dollars, the rate otherwise applicable to Canadian Prime Rate Loans for
such day (iv) if such amount is denominated in HK Dollars, the rate otherwise
applicable to HIBOR Rate Loans for such day and (v) if such amount is
denominated in an Alternative Currency, the sum of the Euro-Currency Margin plus
the rate per annum at which one-day deposits in the relevant currency are
offered by the principal London office of the Administrative Agent in the London
interbank market for such day.  In addition, each Lender will pay to the
Administrative Agent, for the account of the Issuing Lender, immediately upon
the Issuing Lender’s demand at any time during the period commencing after such
drawing until reimbursement therefor in full by the Company, an amount equal to
such Lender’s ratable share of such drawing (in proportion to its participation
therein), together with interest on such amount for each day from the date of
the Issuing

 

48

--------------------------------------------------------------------------------


 

Lender’s demand for such payment (or, if such demand is made after 12:00 Noon
(New York City time) on such date, from the next succeeding Domestic Business
Day) to the date of payment by such Lender of such amount at a rate of interest
per annum equal to (i) if such amount is denominated in Dollars, the Federal
Funds Rate, (ii) if such amount is denominated in Australian Dollars, the
applicable Australian Bill Rate, (iii) if such amount is denominated in Canadian
Dollars, the applicable CDOR Rate (iv) if such amount is denominated in HK
Dollars, the applicable HIBOR Rate and (v) if such amount is denominated in an
Alternative Currency, the rate per annum at which one-day deposits in the
relevant currency are offered by the principal London office of the
Administrative Agent in the London interbank market for such day.  The Issuing
Lender will pay to each Lender ratably all amounts received from the Company for
application in payment of its reimbursement obligations in respect of any Letter
of Credit, but only to the extent such Lender has made payment to the Issuing
Lender in respect of such Letter of Credit pursuant hereto.

 

(e)                        The obligations of the Company under
Section 2.19(d) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

 

(i)                           the use which may be made of any Letter of Credit
by, or any acts or omission of, a beneficiary of any Letter of Credit (or any
Person for whom the beneficiary may be acting);

 

(ii)                        the existence of any claim, set-off, defense or
other rights that the Company may have at any time against a beneficiary of a
Letter of Credit (or any Person for whom the beneficiary may be acting), the
Lenders (including the Issuing Lender) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

 

(iii)                     any lack of validity or enforceability of any Letter
of Credit or this Agreement, or any term or provision therein;

 

(iv)                    any statement or any other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect whatsoever;

 

(v)                       payment under a Letter of Credit to the beneficiary of
such Letter of Credit against presentation to the Issuing Lender of a draft or
certificate that does not comply with the terms of the Letter of Credit; or

 

(vi)                    any other act or omission to act or delay of any kind by
any Lender (including the Issuing Lender), the Administrative Agent or any

 

49

--------------------------------------------------------------------------------


 

other Person or any other event or circumstance whatsoever that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder.

 

(f)                         The Company hereby indemnifies and holds harmless
each Lender (including the Issuing Lender) and the Administrative Agent from and
against any and all claims, damages, losses, liabilities, costs or expenses
which such Lender or the Administrative Agent may incur (including, without
limitation, any claims, damages, losses, liabilities, costs or expenses which
the Issuing Lender may incur by reason of or in connection with the failure of
any other Lender to fulfill or comply with its obligations to the Issuing Lender
hereunder (but nothing herein contained shall affect any rights the Company may
have against such defaulting Lender)), and none of the Lenders (including the
Issuing Lender) nor the Administrative Agent nor any of their officers or
directors or employees or agents shall be liable or responsible, by reason of or
in connection with the execution and delivery or transfer of or payment or
failure to pay under any Letter of Credit, including without limitation any of
the circumstances enumerated in Section 2.19(e) above, as well as (i) any error,
omission, interruption or delay in transmission or delivery of any messages, by
mail, cable, telegraph, telex or otherwise, (ii) any loss or delay in the
transmission of any document required in order to make a drawing under a Letter
of Credit, and (iii) any consequences arising from causes beyond the control of
the Issuing Lender, including without limitation any government acts, or any
other circumstances whatsoever in making or failing to make payment under such
Letter of Credit; provided that the Company shall not be required to indemnify
the Issuing Lender for any claims, damages, losses, liabilities, costs or
expenses, and the Company shall have a claim for direct (but not consequential)
damage suffered by it, to the extent found by a court of competent jurisdiction
to have been caused by (x) the willful misconduct or gross negligence of the
Issuing Lender in determining whether a request presented under any Letter of
Credit complied with the terms of such Letter of Credit or (y) the Issuing
Lender’s failure to pay under any Letter of Credit after the presentation to it
of a request strictly complying with the terms and conditions of the Letter of
Credit. Nothing in this Section 2.19(f) is intended to limit the obligations of
the Company under any other provision of this Agreement.  To the extent the
Company does not indemnify the Issuing Lender as required by this subsection,
the Lenders agree to do so ratably in accordance with their Commitments.

 

(g)                        If any Event of Default shall occur and be
continuing, on the day that the Company receives notice from the Administrative
Agent or the Required Lenders demanding the deposit of Cash Collateral pursuant
to this paragraph, the Company shall Cash Collateralize an amount in cash in the
relevant currency equal to the Letter of Credit Liabilities as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash

 

50

--------------------------------------------------------------------------------


 

collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (g) or clause (h) of Section 6.01.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement.  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Company’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender for Letter
of Credit Disbursements for which it has not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company for the Letter of Credit Liabilities at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Company under this Agreement.  If the Company is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence and
continuance of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Euro-Dollar Business
Days after all Events of Default have been cured or waived.

 

Section 2.20.  Defaulting Lenders.  (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                Facility Fees shall cease to accrue, or to be
payable by the Borrower, on the Commitment of such Defaulting Lender pursuant to
Section 2.08(a) for the account of such Defaulting Lender or otherwise;

 

(ii)                             the Commitment or Outstanding Committed Amount
of such Defaulting Lender shall not be included in determining whether any
Lender, the Required Lenders or all Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.05); provided, however, that this clause (ii) shall not
(subject to Section 10.05) apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification specifically requiring the consent
of such Lender or each Lender affected thereby (and in circumstances where the
consent of “all Lenders” is required, such Defaulting Lender’s vote shall not be
included except (A) such Defaulting Lender’s Commitment may not be increased or
extended without its consent and (B) the principal amount of, or interest or
fees payable on, Loans or Letter of Credit Borrowings may not be reduced

 

51

--------------------------------------------------------------------------------


 

or excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender without such Defaulting Lender’s consent); and

 

(iii)                          if any Letter of Credit Liabilities exist at the
time such Lender becomes a Defaulting Lender then:

 

(A)                     all or any part of the Letter of Credit Liabilities of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent that
after giving effect to such reallocation the Outstanding Committed Amount of
each non-Defaulting Lender does not exceed such Lender’s Commitment;

 

(B)                     if the reallocation described in clause (A) above
cannot, or can only partially, be effected, the Borrower shall within three
Domestic Business Days following notice by the Administrative Agent, Cash
Collateralize for the benefit of the Issuing Lender only the Borrower’s
obligations corresponding to such Defaulting Lender’s Letter of Credit
Liabilities (after giving effect to any partial reallocation pursuant to clause
(A) above) in accordance with the procedures set forth in Section 2.19(g) for so
long as such Letter of Credit Liabilities are outstanding;

 

(C)                     if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s Letter of Credit Liabilities pursuant to clause (B) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.08(b) with respect to such Defaulting Lender’s Letter of
Credit Liabilities during the period such Defaulting Lender’s Letter of Credit
Liabilities are Cash Collateralized;

 

(D)                     if the Letter of Credit Liabilities of the
non-Defaulting Lenders are reallocated pursuant to clause (A) above, then the
fees payable to the Lenders pursuant to Section 2.08(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Pro Rata Shares; and

 

(E)                      if all or any portion of such Defaulting Lender’s
Letter of Credit Liabilities are neither reallocated nor Cash Collateralized
pursuant to clause Section 2.20(a)(iii)(A) or Section 2.20(a)(iii)(B) above,
then, without prejudice to any rights or remedies of the Issuing Lender or any
other Lender hereunder, all Letter of Credit Fees payable under
Section 2.08(b) with respect to such Defaulting Lender’s Letter of Credit
Liabilities shall be payable to the Issuing Lender until and to the extent that
such

 

52

--------------------------------------------------------------------------------


 

Letter of Credit Liabilities is reallocated and/or Cash Collateralized; and

 

(b)                       So long as any Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the Defaulting Lender’s related exposure and
its then outstanding Letter of Credit Liabilities will be 100% covered in
accordance with the terms of this Agreement by the Commitments of the
non-Defaulting Lenders and/or Cash Collateral will be provided by the Borrower
in accordance with Section 2.20(a)(iii), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(a)(iii)(A) (and
such Defaulting Lender shall not participate therein).

 

(c)                        In the event that the Administrative Agent, the
Borrower, and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Letter of Credit Liabilities of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Committed Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Committed Loans in accordance with its Pro Rata Share.

 

Section 2.21.  Incremental Increase in Commitments.  (a)  At any time, if no
Event of Default shall have occurred and be continuing, the Company may, if it
so elects but subject to due authorization by all necessary corporate action,
increase the aggregate amount of the Commitments (the “Incremental
Commitments”), either by designating one or more financial institutions not
theretofore Lenders to become a Lender (such designation to be effective only
with the prior written consent of the Administrative Agent, which consent will
not be unreasonably withheld or delayed), or by agreeing with one or more
existing Lenders that such Lender’s Commitment shall be increased.  The
Incremental Commitments shall be treated as Commitments for all purposes under
this Agreement, except as specifically addressed herein.  No Lender shall be
obligated to make any Incremental Commitment unless it shall elect to do so in
its sole and absolute discretion in response to the Company’s request.

 

(b)                       Upon execution and delivery by the Company and such
Lender or other financial institution of an instrument (the “Incremental
Commitment Notice”) in form reasonably satisfactory to the Administrative Agent
(which instrument shall specify the amount of each Commitment), such existing
Lender shall have a Commitment as therein set forth or such other financial
institution shall become a Lender with a Commitment as therein set forth and all
the rights and obligations of a Lender with such a Commitment hereunder;
provided that:

 

53

--------------------------------------------------------------------------------


 

(i)                                     the Company shall provide prompt notice
of such increase to the Administrative Agent, who shall promptly notify the
Lenders;

 

(ii)                                  the amount of such Incremental Commitment,
together with all other increases in the aggregate amount of the Commitments
pursuant to this Section 2.21 since the date of this Agreement, shall not exceed
$500,000,000;

 

(iii)                               the Letter of Credit Sublimit and
Alternative Currency Sublimit shall each be increased by an amount which bears
the same ratio to the Increased Commitments as the Letter of Credit Sublimit and
Alternative Currency Sublimit, respectively, bears to the aggregate Commitments
then existing; and

 

(iv)                              after giving effect to such increase or new
Commitment, the amount of the Commitment of any Lender shall not exceed 20% of
the aggregate amount of the Commitments (excluding, for purposes of this clause
(iv), any increase resulting solely from the merger or the acquisition of one
Lender into or by another Lender).

 

Section 2.22.  Termination Date Extension.  (a)  The Company may, by notice to
the Administrative Agent given not less than 45 days and not more than 90 days
prior to each of the first and second anniversary of the Closing Date, request
that the Lenders extend the Termination Date for an additional one-year period,
in each such case.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each Lender thereof.  Each Lender shall respond to such
request in writing within 20 calendar days after such request and any failure of
a Lender to respond shall be deemed to be a denial of such request.  If the
Required Lenders agree to such extension, the Termination Date shall be extended
to the date specified in the Company’s extension request subject, with respect
to each Non-Extending Lender, to the provisions of Section 2.22(b).

 

(b)                       If any Lender does not consent to any extension
request pursuant to Section 2.22(a) (a “Non-Extending Lender”) but the Required
Lenders agree to such extension (each such Lender, an “Extending Lender”), then
(i) the Termination Date for each Extending Lender shall be extended to the date
specified in the Company’s extension request and (ii) the Commitments of each
Non-Extending Lender shall, subject to the terms of Section 8.06, continue until
the Termination Date for such Non-Extending Lender in effect prior to such
extension.

 

(c)                        Notwithstanding the terms of Section 10.05, the
Company and the Administrative Agent shall be entitled to enter into any
amendments to this Agreement that the Administrative Agent believes are
necessary to appropriately reflect, or provide for the integration of, any
extension of a Termination Date pursuant to this Section 2.22.

 

54

--------------------------------------------------------------------------------


 

ARTICLE 3
CONDITIONS

 

Section 3.01.  Closing.  The closing hereunder shall occur upon receipt by the
Administrative Agent of the following documents, each dated the Closing Date
unless otherwise indicated:

 

(a)                       (i) an opinion of Weil, Gotshal & Manges, LLP, counsel
for the Obligors, substantially in the form of Exhibit E-1 hereto and covering
such additional matters relating to the transactions contemplated hereby as the
Required Lenders may reasonably request, and (ii) an opinion of Baker & McKenzie
CVBA/SCRL, Belgium counsel for Estée Lauder NV, substantially in the form of
Exhibit E-2 hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Lenders may reasonably request;

 

(b)                       the Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of all reasonable out-of-pocket expenses to be
reimbursed or paid by the Company;

 

(c)                        all documents the Administrative Agent may reasonably
request relating to the existence of each of the Company and Estée Lauder NV,
the corporate authority for and the validity of the execution and delivery of
this Agreement and the Notes, and any other matters relevant hereto, all in form
and substance satisfactory to the Administrative Agent;

 

(d)                       the Administrative Agent shall have received evidence
reasonably satisfactory to it that all principal of any loans outstanding under,
and all accrued interest and fees under, the Existing Credit Agreement shall
have been paid in full and that the commitments under the Existing Credit
Agreement have been terminated;

 

(e)                        the Administrative Agent shall have received a
certificate of an authorized officer of the Company certifying as to the
satisfaction of the conditions set forth in clauses (c) and (d) of Section 3.02
(provided that with respect to clause (d) such certification shall apply to all
representations and warranties); and

 

(f)                         receipt by the Lenders of all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

The Administrative Agent shall promptly notify the Company and the Lenders of
the Closing Date, and such notice shall be conclusive and binding on all parties
hereto.

 

55

--------------------------------------------------------------------------------

 


 

Section 3.02.  Borrowings and Issuances of Letters of Credit.  The obligation of
any Lender to make a Loan on the occasion of any Borrowing and the obligation of
the Issuing Lender to issue (or renew or extend the term of ) any Letter of
Credit is subject to the satisfaction of the following conditions:

 

(a)                       receipt by the Administrative Agent of a Notice of
Borrowing as required by Section 2.02 or Section 2.03, or receipt by the Issuing
Lender of a Notice of Issuance as required by Section 2.19, as the case may be;

 

(b)                       the fact that, immediately after such Borrowing or
issuance of such Letter of Credit (i) the Total Outstanding Amount will not
exceed the aggregate amount of the Commitments, (ii) the aggregate amount of
Letter of Credit Liabilities will not exceed the Letter of Credit Sublimit, and
(iii) the sum of the aggregate Dollar Amount of the aggregate principal amount
of all outstanding Committed Australian Dollar Loans, Committed Canadian Dollar
Loans, Committed HK Dollar Loans and Committed Alternative Currency Loans plus
the aggregate Dollar Amount of the aggregate Letter of Credit Liabilities for
Letters of Credit in Australian Dollars, Canadian Dollars, HK Dollars or an
Alternative Currency shall not exceed the Alternative Currency Sublimit;

 

(c)                        the fact that, immediately before and after such
Borrowing or issuance of such Letter of Credit, no Default shall have occurred
and be continuing;

 

(d)                       the fact that the representations and warranties of
the Company (and, in the case of a Borrowing or an issuance of a Letter of
Credit by an Eligible Subsidiary, of such Eligible Subsidiary) contained in this
Agreement (other than the representations and warranties in Sections 4.04(c) and
4.05) shall be true in all material respects on and as of the date of such
Borrowing or issuance of such Letter of Credit (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; provided, that
if any such representation or warranty is qualified by “materially”, “Material
Adverse Effect” or a similar term, such representation and warranty (as so
qualified) shall be true and correct in all respects); and

 

(e)                        the closing shall have occurred in accordance with
Section 3.01.

 

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Company (and, in the case of a Borrowing
or an issuance of a Letter of Credit by an Eligible Subsidiary, of such Eligible
Subsidiary) on the date of such Borrowing as to the facts specified in clauses
(b), (c) and (d) of this Section.

 

56

--------------------------------------------------------------------------------


 

Section 3.03.  First Borrowing by Each Eligible Subsidiary.  The obligation of
each Lender to make a Loan, and the obligation of the Issuing Lender to issue a
Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:

 

(a)                       receipt by the Administrative Agent of an opinion of
counsel for such Eligible Subsidiary reasonably acceptable to the Administrative
Agent covering such matters relating to the transactions contemplated hereby as
the Lenders may reasonably request;

 

(b)                       receipt by the Administrative Agent of all documents
which it may reasonably request relating to the existence of such Eligible
Subsidiary, the corporate authority of and the validity of the execution and
delivery of the Election to Participate, this Agreement and the Notes (if any)
of such Eligible Subsidiary, and any other matters relevant thereto, all in form
and substance reasonably satisfactory to the Administrative Agent; and

 

(c) receipt by the Lenders of all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

Section 3.04.  Existing Credit Agreement.  (a) On the Closing Date, the
“Commitments” and the “Alternative Currency Commitments”, if any, as defined in
the Existing Credit Agreement shall terminate.

 

(b)                       The Lenders that are parties to the Existing Credit
Agreement, comprising the “Required Lenders” as defined therein, hereby waive
any requirement of notice of termination of the “Commitments” (as defined in the
Existing Credit Agreement) pursuant to Section 2.09 thereof.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

Section 4.01.  Corporate Existence and Power.  Each Obligor is an organization
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all requisite powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except to the extent that the failure to have
such licenses, authorizations, consents and approvals could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.02.  Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by the Company (and,

 

57

--------------------------------------------------------------------------------


 

as applicable, each Eligible Subsidiary) of this Agreement and by the Company
(and, as applicable, each Eligible Subsidiary) of the Notes (if any) (A) are
within the corporate powers of the Company (and, as applicable, each Eligible
Subsidiary), (B) have been duly authorized by all necessary corporate action,
(C) require no action by or in respect of, or filing with, any governmental
body, agency or official (other than those which have been made and are in full
force and in effect), (D) do not contravene, or constitute a default under,
(i) any provision of applicable law or regulation, (ii) the certificate of
incorporation, organizational documents or by-laws of the Company (and, as
applicable, each Eligible Subsidiary), (iii) any agreement evidencing or
governing Debt or of any other agreement or instrument, or (iv) any judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries,
except, in the case of clauses (i), (iii) and (iv), as would not reasonably be
expected to result in a Material Adverse Effect, and (E) will not result in the
creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

 

Section 4.03.  Binding Effect.  This Agreement constitutes a valid, legal and
binding agreement of each Obligor and each Note (if any), when executed and
delivered by the Company (and, as applicable, any Eligible Subsidiary) in
accordance with this Agreement, will constitute a valid, legal and binding
obligation of the Company (and, as applicable, such Eligible Subsidiary), in
each case enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by general principles of equity, regardless of whether considered
in a proceeding in equity or law.

 

Section 4.04.  Financial Information.  (a)  The consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of June 30, 2013 and the
related consolidated statements of earnings and cash flows for the fiscal year
then ended, reported on by KPMG LLP, a copy of which has been delivered to each
of the Lenders, fairly present, in all material respects and in conformity with
GAAP (except as expressly set forth in the notes thereto), the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

 

(b)                       The unaudited consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of March 31, 2014 and the related
unaudited consolidated statements of earnings and cash flows for the nine months
then ended, a copy of which has been delivered to each of the Lenders, fairly
present, in all material respects and in conformity with GAAP applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section (except as expressly set forth in the notes thereto), the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such
nine-month period.

 

58

--------------------------------------------------------------------------------


 

(c)                        On the Closing Date, there has been no material
adverse change in the business, financial position or results of operations of
the Company and its Consolidated Subsidiaries, considered as a whole, since
March 31, 2014.

 

Section 4.05.  Litigation.  Except as described in Schedule 4.05 and in the
Company’s Form 10-K or Form 10-Q most recently filed with the SEC, there is no
action, suit or proceeding pending against, or to the knowledge of any Obligor,
overtly threatened against or affecting, the Company or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could have
a Material Adverse Effect, or which in any manner draws into question the
validity or enforceability of this Agreement or the Notes (if any).

 

Section 4.06.  Compliance with ERISA.  Except as would not reasonably be
expected to result in a Material Adverse Effect, (a) each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance
with the presently applicable provisions of ERISA and the Internal Revenue Code
with respect to each Plan and (b) no member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code or (iii) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

Section 4.07.  Environmental Matters.  In the ordinary course of its business,
the Company reviews the effect of Environmental Laws on the business, operations
and properties of the Company and its Subsidiaries, in the course of which it
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up of properties presently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with Environmental Laws, any costs or liabilities in
connection with off-site disposal of wastes or Hazardous Substances, and any
actual or potential liabilities under Environmental Laws to third parties,
including employees, and any related costs and expenses).  On the basis of this
review, the Company has reasonably concluded that such associated liabilities
and costs, including the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

 

Section 4.08.  Taxes.  Except as would not reasonably be expected to result in a
Material Adverse Effect, the Company and its Subsidiaries have filed all United
States Federal income tax returns and all other tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Company or any Subsidiary, other

 

59

--------------------------------------------------------------------------------


 

than taxes due pursuant to any such assessment which are being contested in good
faith by appropriate proceedings.

 

Section 4.09.  Subsidiaries.  Each of the Company’s corporate Significant
Subsidiaries (other than the Eligible Subsidiaries, with respect to which
representations and warranties comparable to those set forth in this Section are
being made in Section 4.01) is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
has all corporate powers and all governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted, except to the
extent that the failure to be or have any of the foregoing could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.10.  Regulatory Restrictions on Borrowing.  No Obligor is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 4.11.  Full Disclosure.  All information heretofore furnished by each
Obligor to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby, and all
such information hereafter furnished by each Obligor to the Administrative Agent
or any Lender, in each case, when taken as a whole, does not or will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were (or
hereafter are) made.

 

Section 4.12.  Anti-Corruption Laws and Sanctions.  Each Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in their capacity as such) with Anti-Corruption
Laws and applicable Sanctions, and each Borrower, its Subsidiaries and, to the
knowledge of such Borrower, their respective officers, employees and directors,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of (a) any Borrower, any Subsidiary or, to the
knowledge of any Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of any Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, or use of proceeds of the Loans will violate Anti-Corruption
Laws or applicable Sanctions.

 

60

--------------------------------------------------------------------------------


 

ARTICLE 5
COVENANTS

 

The Company agrees that, so long as any Lender has any Commitment hereunder or
any amount payable in respect of any Loan remains unpaid or any Letter of Credit
Liability remains outstanding:

 

Section 5.01.  Information.  The Company will furnish to each of the Lenders:

 

(a)                       as soon as available and in any event within 75 days
after the end of each fiscal year of the Company, a consolidated balance sheet
of the Company and its Consolidated Subsidiaries as of the end of such fiscal
year and the related consolidated statements of earnings and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of nationally recognized standing without any qualification or
exception which (i) is of a “going concern” or similar nature or (ii) relates to
the limited scope of examination of matters relevant to such financial
statements;

 

(b)                       as soon as available and in any event within 40 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such quarter, the related consolidated statements
of earnings for such quarter and the related consolidated statements of earnings
and cash flows for the portion of the Company’s fiscal year ended at the end of
such quarter, setting forth in the case of such statements of earnings and cash
flows, in comparative form the figures for the corresponding quarter (with
respect to the statement of earnings only) and the corresponding portion of the
Company’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation and GAAP applied on a consistent
basis by the chief financial officer or the chief accounting officer of the
Company;

 

(c)                        within ten days after any Senior Officer of any
Obligor obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, the chief accounting officer or the
treasurer of the Company setting forth the details thereof and the action which
each Obligor is taking or proposes to take with respect thereto;

 

(d)                       within ten days after the mailing thereof to the
stockholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(e)                        within ten days after the filing thereof, copies of
all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on Forms
10-K, 10-Q and 8-K (or their

 

61

--------------------------------------------------------------------------------


 

equivalents) which the Company shall have filed with the Securities and Exchange
Commission, provided, that so long as the Company is a reporting company (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
the furnishing of such registration statements and reports shall be deemed
satisfied upon posting of such registration statements and reports on the SEC’s
website (www.sec.gov/edgar);

 

(f)                         if and when any member of the ERISA Group (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer, the chief accounting officer or the
treasurer of the Company setting forth details as to such occurrence and action,
if any, which the Company or applicable member of the ERISA Group is required or
proposes to take, except in the case of any events described in clauses (i) or
(ii), which individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect; and

 

(g)                        from time to time such additional information
regarding the financial position or business of the Company and its Subsidiaries
as the Administrative Agent, at the request of any Lender, may reasonably
request.

 

For purposes of this Section, the Company’s obligation to deliver the items
referred to in Sections 5.01(a), (b), (d) and (e) will be deemed satisfied by
(i) the electronic delivery to the Administrative Agent of such items, (ii) the
posting of such items on a website to which the Lenders have access, and which
shall have been designated in a notice delivered to the Lenders and the
Administrative Agent or (iii) so long as the Company is a reporting company
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange

 

62

--------------------------------------------------------------------------------


 

Commission thereunder as in effect on the date hereof), the posting of such
items on the SEC’s website (www.sec.gov/edgar) (it being understood that in the
case of Section 5.01(b), such posting will be deemed a certification in
satisfaction of the requirements of such clause).

 

Section 5.02.  Payment of Obligations.  The Company will pay and discharge, and
will cause each Significant Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid might by law give rise to a Lien), except where the
same may be contested in good faith by appropriate proceedings or to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect, and will maintain, and will cause each Significant Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of any
of the same.

 

Section 5.03.  Insurance.  The Company will, and will cause each of its
Significant Subsidiaries to, maintain (either in the name of the Company or in
such Significant Subsidiary’s own name), with financially sound and responsible
insurance companies or pursuant to a self-insurance program, insurance on all
their respective properties in at least such amounts, against at least such
risks and with such risk retention as are usually maintained, insured against or
retained, as the case may be, in the same general area by companies of
established repute engaged in the same or a similar business; and will furnish
to the Lenders, upon request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

 

Section 5.04.  Conduct of Business and Maintenance of Existence.  The Company
will preserve, renew and keep in full force and effect, and will cause each
Significant Subsidiary to preserve, renew and keep in full force and effect its
corporate existence and rights, privileges and franchises necessary or desirable
in the normal conduct of business (except, solely with respect to any
Significant Subsidiary that is not a Borrower, to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect); provided
that nothing in this Section 5.04 shall prohibit the merger of a Significant
Subsidiary into the Company or the merger or consolidation of a Significant
Subsidiary with or into another Person if the corporation surviving such
consolidation or merger is a Subsidiary and if, in each case, after giving
effect thereto, no Default shall have occurred and be continuing.

 

Section 5.05.  Compliance with Laws.

 

(a)                       The Company will comply, and cause each Significant
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations

 

63

--------------------------------------------------------------------------------


 

thereunder) except where the necessity of compliance therewith is contested in
good faith by appropriate proceedings or to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(b)                       The Company will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees, and agents
with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.06.  Inspection of Property, Books and Records.  The Company will
keep, and will cause each Significant Subsidiary to keep, proper books of record
and account in which full, true and correct entries shall be made in all
material respects of all dealings and transactions in relation to its business
and activities; and will permit, and will cause each Eligible Subsidiary to
permit, representatives of any Lender at such Lender’s expense to visit and
inspect any of its properties, to examine and make abstracts from any of its
books and records and to discuss its affairs, finances and accounts with its
officers, employees and independent public accountants, all at such reasonable
times and as often as may reasonably be desired; provided, that (i) such
inspections do not unreasonably interfere with the operations of such Person and
(ii) such Lender is subject to the Company’s confidentiality obligations.

 

Section 5.07.  Mergers and Sales of Assets.  The Company will not,
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any other
Person; provided that the Company may merge with another Person if (x) the
Company is the corporation surviving such merger and (y) after giving effect to
such merger, no Default shall have occurred and be continuing.

 

Section 5.08.  Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by each Borrower for general corporate purposes as shall
be determined by the Company from time to time.  None of such proceeds will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U.  No Borrower will request any Borrowing or Letter of Credit, and
the Borrowers shall not, directly or, to their knowledge, indirectly, use the
proceeds of any Borrowing or Letter of Credit, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent licensed or otherwise
authorized under U.S. law or (C) in any manner that would result in the
violation of any Sanctions by the Borrower or any Subsidiary.

 

64

--------------------------------------------------------------------------------


 

Section 5.09.  Negative Pledge.  The Company will not, and will not permit any
Subsidiary to, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except:

 

(a)                       Liens existing on the date of this Agreement securing
Debt outstanding on the date of this Agreement in an aggregate principal or face
amount not exceeding $50,000,000;

 

(b)                       any Lien existing on any asset of any Person at the
time such Person becomes a Subsidiary and not created in contemplation of such
event;

 

(c)                        any Lien on any asset securing Debt incurred or
assumed for the purpose of financing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within 90 days after the acquisition or substantial
completion of construction thereof, as the case may be;

 

(d)                       any Lien on any asset of any Person existing at the
time such Person is merged or consolidated with or into the Company or a
Subsidiary and not created in contemplation of such event;

 

(e)                        any Lien existing on any asset prior to the
acquisition thereof by the Company or a Subsidiary and not created in
contemplation of such acquisition;

 

(f)                         any Lien arising out of the refinancing, extension,
renewal or refunding of any Debt secured by any Lien permitted by any of the
foregoing clauses of this Section; provided that such Debt is not increased and
is not secured by any additional assets;

 

(g)                        Liens imposed by any governmental authority for
taxes, assessments, governmental charges, duties or levies not yet due or which
are being contested in good faith and by appropriate proceedings; provided
adequate reserves with respect thereto are maintained on the books of the
Company and its Consolidated Subsidiaries in accordance with GAAP;

 

(h)                       Customary Permitted Liens;

 

(i)                           Liens (other than Liens described in clauses
(g) or (h)) arising in the ordinary course of its business which (i) do not
secure Debt or Derivatives Obligations, (ii) do not secure any obligation in an
amount exceeding $200,000,000 and (iii) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business;

 

(j)                          Liens on cash and cash equivalents securing
Derivatives Obligations; provided that the aggregate amount of cash and cash
equivalents subject to such Liens may at no time exceed $75,000,000;

 

65

--------------------------------------------------------------------------------

 


 

(k)                       Liens securing Permitted Securitization Financings in
an aggregate principal or face amount at any date not to exceed the greater of
(i) $350,000,000 and (ii) 15% of Consolidated Tangible Net Worth at the last day
of the most recently ended fiscal quarter; and.

 

(l)                           Liens not otherwise permitted by the foregoing
clauses of this Section securing Debt in an aggregate principal or face amount
at any date not to exceed the greater of (i) $350,000,000 and (ii) 15% of
Consolidated Tangible Net Worth at the last day of the most recently ended
fiscal quarter.

 

Section 5.10.  Debt of Subsidiaries.  The Company will not permit any of its
Subsidiaries to incur or at any time be liable with respect to any Debt other
than (i) Debt owing to the Company or a wholly owned Subsidiary, (ii) Debt
created under this Agreement, (iii) any commercial paper issued by an Eligible
Subsidiary the credit support for which is provided by this Agreement, (iv) Debt
in respect of trade letters of credit, (v) other Debt in an aggregate principal
amount outstanding not exceeding $600,000,000, (vi) Permitted Securitization
Financings in an aggregate principal or face amount at any date not to exceed
the greater of (A) $350,000,000 and (B) 15% of Consolidated Tangible Net Worth
at the last day of the most recently ended fiscal quarter and (vii) extensions,
refinancings, renewals or replacements of the Debt permitted above which, in the
case of any such extension, refinancing, renewal or replacement, does not
increase the amount of the Debt being extended, refinanced, renewed or replaced,
other than amounts incurred to pay the costs of such extension, refinancing,
renewal or replacement.  For purposes of this Section any preferred stock of a
Subsidiary held by a Person other than the Company or a Wholly-Owned Subsidiary
shall be included, at the higher of its voluntary or involuntary liquidation
value, in the “Debt” of such Subsidiary.

 

Section 5.11.  Transactions with Affiliates.  The Company will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate (any such payment, investment, lease, sale, transfer, other
disposition or transaction, an “Affiliate Transaction”) except on an arms-length
basis on terms at least as favorable to the Company or such Subsidiary as terms
that could have been obtained from a third party who was not an Affiliate;
provided that the foregoing provisions of this Section shall not prohibit
(i) any such Person from declaring or paying any lawful dividend or other
payment ratably in respect of all of its capital stock of the relevant class so
long as, after giving effect thereto, no Default shall have occurred and be
continuing, (ii) any Affiliate Transaction disclosed in (x) the Proxy Statement
under the heading “Certain Relationships and Related Transactions” or (y) the
Form 8-K filed by the Company on April 8, 2011 under

 

66

--------------------------------------------------------------------------------


 

the heading “Entry into Material Definitive Agreements” or (iii) any Affiliate
Transaction (other than any Affiliate Transaction described in clauses (i) or
(ii)) in which the amount involved does not exceed $500,000. The approval by the
independent directors (or any committee thereof) of the board of directors of
the Company or a Subsidiary of any Affiliate Transaction to which the Company or
such Subsidiary is a party shall create a rebuttable presumption that such
Affiliate Transaction is on an arms-length basis on terms at least as favorable
to the Borrower or such Subsidiary as terms that could have been obtained from a
third party who was not an Affiliate.

 

ARTICLE 6
DEFAULTS

 

Section 6.01.  Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

 

(a)                       any Borrower shall fail to pay when due any principal
of any Loan or any Reimbursement Obligation or shall fail to pay any interest,
fees or other amounts payable hereunder within five Domestic Business Days of
the due date thereof;

 

(b)                       the Company shall fail to observe or perform any
covenant contained in Article 5, other than those contained in Sections 5.01
through 5.03, 5.05, 5.06 and 5.11; provided that with respect to Section 5.04,
this clause (b) shall apply only with respect to the corporate existence of the
Company;

 

(c)                        any Obligor shall fail to observe or perform any
covenant or agreement contained in this Agreement (other than those covered by
clause (a) or (b) above) for 30 days after notice thereof has been given to the
Company by the Administrative Agent at the request of any Lender;

 

(d)                       any representation, warranty, certification or
statement made by any Obligor in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made);

 

(e)                        the Company or any Subsidiary shall fail to make any
payment in respect of any Material Financial Obligations when due or within any
applicable grace period;

 

(f)                         any event or condition shall occur which results in
the acceleration of the maturity of any Material Debt;

 

(g)                        the Company or any Significant Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other

 

67

--------------------------------------------------------------------------------


 

similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

(h)                       an involuntary case or other proceeding shall be
commenced against the Company or any Significant Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against the Company
or any Significant Subsidiary under the federal bankruptcy laws as now or
hereafter in effect;

 

(i)                           any member of the ERISA Group shall fail to pay
when due an amount or amounts which it shall have become liable to pay under
Title IV of ERISA; or notice of intent to terminate a Plan shall be filed under
Title IV of ERISA by any member of the ERISA Group, any plan administrator or
any combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Plan; or a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default within the meaning of Section 4219(c)(5) of ERISA with respect to, one
or more Multiemployer Plans; and any such event or events described in this
Section 6.01(i) individually or in the aggregate could reasonably be expected to
result in a Material Adverse Effect;

 

(j)                          judgments or orders for the payment of money in
excess of $150,000,000 (net of any insurance with respect to which the carrier
has acknowledged coverage) shall be rendered against the Company or any
Subsidiary and such judgments or orders shall continue unsatisfied and unstayed
for a period of 30 days;

 

(k)                       there occurs a Change of Control; or

 

(l)                           the Guaranty or any provision thereof shall be
found or held invalid or unenforceable by a court of competent jurisdiction or
the Company shall have repudiated its obligations under the Guaranty;

 

68

--------------------------------------------------------------------------------


 

then, following the occurrence and during the continuance of every such event,
the Administrative Agent shall (i) if requested by Required Lenders, by notice
to the Company terminate the Commitments and they shall thereupon terminate, and
(ii) if requested by Lenders holding more than 50% of the aggregate principal
Dollar Amount of the Loans, by notice to the Company declare the Loans (together
with accrued interest thereon) to be, and the Loans shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Obligor; provided that in
the case of any of the Events of Default specified in clause 6.01(g) or
6.01(h) above with respect to the Company or any other applicable Obligor,
without any notice to any Obligor or any other act by the Administrative Agent
or the Lenders, the Commitments shall thereupon terminate and the Loans
(together with accrued interest thereon) shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Obligor.

 

Section 6.02.  Notice of Default.  The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

ARTICLE 7
THE ADMINISTRATIVE AGENT

 

Section 7.01.  Appointment and Authorizations.  Each of the Lenders and the
Issuing Lender hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

Section 7.02.  Agents and Affiliates.  The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

Section 7.03.  Action by Agents.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the

 

69

--------------------------------------------------------------------------------


 

Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.05), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.05) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 3 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 7.04.  Consultation with Experts.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for any Obligor), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 7.05.  Delegation of Duties.  The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the

 

70

--------------------------------------------------------------------------------


 

syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 7.06.  Indemnification.  Each Lender shall, ratably in accordance with
its Commitment (or, if at any time the Commitments shall have been terminated,
ratably in accordance with the aggregate outstanding principal Dollar Amount of
Loans of such Lender), indemnify the Administrative Agent, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by any Obligor but without limiting their obligation to do so)
against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees’ gross negligence or willful misconduct) that such indemnitees may
suffer or incur in connection with this Agreement or any action taken or omitted
by such indemnitees hereunder.

 

Section 7.07.  Resignation of Administrative Agent.  Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Lender and the Borrower and shall resign if requested by
the Required Lenders.  Upon any such resignation, the Required Lenders shall
have the right to appoint a successor to the Administrative Agent approved by
the Company (such approval not to be unreasonably withheld, conditioned or
delayed); provided that no approval of the Company shall be necessary if an
Event of Default has occurred and is continuing.  If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Section 7.08.  Administrative Agent’s Fees.  The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

 

71

--------------------------------------------------------------------------------


 

Section 7.09.  Other Agents Not Liable.  Nothing in this Agreement shall impose
upon Citibank, N.A. or BNP Paribas, in their capacities as Syndication Agents,
or Bank of America, N.A. or The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their
capacities as Documentation Agents, or J.P. Morgan Securities LLC, Citigroup
Global Markets Inc. or BNP Paribas Securities Corp., in their capacities as
Joint Arrangers and Joint Bookrunners, any duties or responsibilities
whatsoever.  No Syndication Agent, Documentation Agent, Joint Bookrunner and
Joint Arranger shall have or deemed to have any fiduciary relationship with any
Lender.

 

Section 7.10.  Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

ARTICLE 8
CHANGE IN CIRCUMSTANCES

 

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Australian Bill Rate
Loan, CDOR Rate Loan, HIBOR Rate Loan, Euro-Currency Loan or Competitive Bid
LIBOR Loan:

 

(a)                       the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the London Interbank Offered Rate for such Interest Period,
or

 

(b)                       the Administrative Agent is advised by the Reference
Banks that deposits in the relevant currency (in the applicable amounts) are not
being offered to the Reference Banks in the relevant market for such Interest
Period, or

 

(c)                        in the case of Euro-Currency Loans, Lenders having
50% or more of the aggregate amount of the Commitments advise the Administrative
Agent that the London Interbank Offered Rate as determined by the Administrative
Agent will not adequately and fairly reflect the cost to such Lenders of funding
their Euro-Currency Loans in the relevant currency for such Interest Period,

 

72

--------------------------------------------------------------------------------


 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Australian Bill Rate Loan, CDOR Rate Loan,
HIBOR Rate Loan, or Euro-Currency Loans in the relevant currency or to continue
or convert outstanding Loans as or into Australian Bill Rate Loan, CDOR Rate
Loan, HIBOR Rate Loan, or Euro-Currency Loans in the relevant currency, as the
case may be, shall be suspended, (ii) each outstanding Australian Bill Rate
Loan, CDOR Rate Loan, HIBOR Rate Loan, and Euro-Currency Loan shall be prepaid
(or in the case of an affected Loan denominated in dollars, converted into a
Base Rate Loan) on the last day of the then current Interest Period applicable
thereto, (iii) unless the Borrower notifies the Administrative Agent at least
two Domestic Business Days before the date of any Fixed Rate Borrowing
denominated in dollars for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, (x) if such Fixed Rate Borrowing is a
Committed Dollar Borrowing, such Borrowing shall instead be made as a Base Rate
Borrowing and (y) if such Fixed Rate Borrowing is a Competitive Bid LIBOR
Borrowing, the Competitive Bid LIBOR Loans comprising such Borrowing shall bear
interest for each day from and including the first day to but excluding the last
day of the Interest Period applicable thereto at the Base Rate for such day and
(iv) any request for a Committed Australian Dollar Loan, Committed Canadian
Dollar Loan, Committed HK Dollar Loan or Committed Alternative Currency Loan
shall be ineffective.

 

Section 8.02.  Illegality.  If, on or after the date of this Agreement, any
Change in Law shall make it unlawful or impossible for any Lender (or its
Euro-Currency Lending Office or Candian Lending Office) to make, maintain or
fund any of its Australian Bill Rate Loans, CDOR Rate Loans, HIBOR Rate Loans or
Euro-Currency Loans in any currency and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Australian Bill Rate Loans, CDOR Rate Loans, HIBOR Rate Loans or Euro-Currency
Loans in such currency, or to convert or continue outstanding Loans into
Australian Bill Rate Loans, CDOR Rate Loans, HIBOR Rate Loans or Euro-Currency
Loans in such currency, shall be suspended.  Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Currency Lending Office or Canadian Lending Office if such
designation will avoid the need for giving such notice and will not, in the sole
judgment of such Lender, be otherwise disadvantageous to such Lender.  If such
notice is given, each Euro-Currency Loan of such Lender then outstanding in such
currency shall be converted at the Exchange Rate on the day of conversion to a
Base Rate Loan either (a) on the last day of the then current Interest Period
applicable to such Euro-Currency Loan if such Lender may lawfully continue to

 

73

--------------------------------------------------------------------------------


 

maintain and fund such Loan to such day or (b) immediately if such Lender shall
determine that it may not lawfully continue to maintain and fund such Loan to
such day.

 

Section 8.03.  Increased Cost and Reduced Return.  (a)  If on or after (x) the
date hereof, in the case of any Committed Loan or Letter of Credit or any
obligation to make Committed Loans or issue or participate in any Letter of
Credit or (y) the date of any related Competitive Bid Quote, in the case of any
Competitive Bid Loan, any Change in Law shall impose, modify or deem applicable
any reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding with respect to
any Euro-Currency Loan any such requirement with respect to which such Lender is
entitled to compensation during the relevant interest period under
Section 2.21), special deposit, insurance assessment or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Applicable Lending Office) or shall subject any Lender to any
taxes (other than any taxes indemnified under Section 8.04 or excluded in the
definition of Taxes) on its Loans, loan principal, Letters of Credit,
Commitments, or other obligations, or its deposits, reserves, other liabilities
attributable or allocated thereto, or impose on any Lender (or its Applicable
Lending Office) or on the London interbank market any other condition affecting
its Fixed Rate Loans, its Note (if any) or its obligation to make Fixed Rate
Loans or its obligations hereunder with respect of Letters of Credit and the
result of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making or maintaining any Fixed Rate Loan or
issuing or participating in any Letter of Credit, or to reduce the amount of any
sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Note (if any) with respect thereto, by an
amount deemed by such Lender to be material, then, within 15 days after demand
by such Lender (with a copy to the Administrative Agent), the Company shall pay,
or shall cause another Borrower to pay, to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction.

 

(b)                       If any Lender, other than a Defaulting Lender, shall
have determined that, after the date hereof, any Change in Law, has or would
have the effect of reducing the rate of return on capital of such Lender (or its
Parent) as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender (or its Parent) could have achieved but for such Change
in Law (taking into consideration its policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time,
within 15 days after demand by such Lender (with a copy to the Administrative
Agent), the Company shall pay to such Lender such additional amount or amounts
as will compensate such Lender (or its Parent) for such reduction.

 

(c)                                  Each Lender will promptly notify the
Company and the Administrative Agent of any event of which it has knowledge,
occurring after the

 

74

--------------------------------------------------------------------------------


 

date hereof, which will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the sole judgment of such Lender, be otherwise disadvantageous
to such Lender.  A certificate of any Lender claiming compensation under this
Section and setting forth the additional amount or amounts to be paid to it
hereunder and the calculation thereof in reasonable detail shall be conclusive
in the absence of manifest error.  In determining such amount, such Lender may
use any reasonable averaging and attribution methods.  Notwithstanding anything
to the contrary in this Section, the Company or relevant Borrower shall not be
required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Company or such Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.  The obligations of the Company or relevant
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

Section 8.04.  Taxes.  (a)  For the purposes of this Section 8.04, the following
terms have the following meanings:

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by any Obligor
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Administrative Agent,
taxes imposed on its income, and franchise, branch profits or similar taxes
imposed on it, by a jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located, as a result of a present or former
connection, in each case, between such jurisdiction and the Lender or the
Administrative Agent and (ii) in the case of each Lender (other than an Assignee
pursuant to a request by a Borrower), any United States withholding tax
(including tax imposed by FATCA) imposed on such payments at the time such
Lender first becomes a party to this Agreement or designates a new Applicable
Lending Office, except with respect to an Assignee to the extent that its
assignor was entitled to receive additional amounts in relation to withholding
taxes pursuant to this Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 

75

--------------------------------------------------------------------------------


 

(b)                       Any and all payments by any Obligor to or for the
account of any Lender or the Administrative Agent hereunder or under any Note
shall be made without deduction for any Taxes or Other Taxes; provided that, if
an Obligor shall be required by law to deduct any Taxes or Other Taxes from any
such payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Obligor shall make such deductions,
(iii) such Obligor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) as soon
as practicable but in no event later than 30 days after the date of such
payment, such Obligor shall furnish to the Administrative Agent, at its address
referred to in Section 10.01, the original receipt or a certified copy of a
receipt evidencing payment thereof.

 

(c)                        Each Obligor agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto. 
This indemnification shall be paid within 30 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.

 

(d)                       Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any this
Agreement or any Note shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of withholding
or any party to make any filings required by law.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable requirements of law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing,

 

(i) Each Lender that is not a United States person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (a “Non-U.S. Lender”), on or
prior to the date of its execution and delivery of this Agreement in the case of
each Lender listed on the signature pages hereof and on or prior to the date on
which it becomes a Lender in the case of

 

76

--------------------------------------------------------------------------------


 

each other Lender, and from time to time thereafter if requested in writing by
the Company (but only so long as such Lender remains lawfully able to do so),
shall provide the Company and the Administrative Agent with two properly
completed and duly executed copies of (A) Internal Revenue Service form W-8BEN,
W-8BEN-E, W-8IMY or W-8ECI, as appropriate, or any successor form prescribed by
the Internal Revenue Service, certifying that such Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
exempts the Lender from United States withholding tax or reduces the rate of
withholding tax on payments of interest for the account of such Lender or
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States; (B) in
the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code: (i) a certificate to
the effect that such Lender is not: (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code; (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code; or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code; and (ii) two properly
completed and duly executed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as appropriate; or (C) any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.  Such forms
shall be delivered by any Non-U.S. Lender that changes its Applicable Lending
Office.

 

(ii) Each Lender that is a United States person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, on or prior to the date of its
execution and delivery of this Agreement in the case of each Lender listed on
the signature pages hereof and on or prior to the date on which it becomes a
Lender in the case of each other Lender, and from time to time thereafter if
requested in writing by the Company (but only so long as such Lender remains
lawfully able to do so), shall provide the Company and Administrative Agent with
two properly completed and duly executed copies of Internal Revenue Service form
W-9, or any subsequent versions or successor thereto as may be prescribed by
applicable law establishing that the Lender (or any Participant) is not subject
to United States backup withholding tax.

 

(e)                                  For any period with respect to which a
Lender has failed to provide the Company or the Administrative Agent with the
appropriate form pursuant to Section 8.04(d) (unless such failure is due to a
change in treaty, law or regulation

 

77

--------------------------------------------------------------------------------


 

occurring subsequent to the date on which such form originally was required to
be provided), such Lender shall not be entitled to indemnification under
Section 8.04(b) or (c) with respect to Taxes imposed by the United States;
provided that if a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, becomes subject to Taxes because of its failure
to deliver a form required hereunder, the Company shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

 

(f)                         If any Obligor is required to pay additional amounts
to or for the account of any Lender pursuant to this Section, then such Lender
will, upon request by such Obligor, use reasonable efforts to change the
jurisdiction of its Applicable Lending Office if, in the sole judgment of such
Lender, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Lender.

 

(g)                        If a payment made to a Lender under this Agreement or
any Note would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)                       If the Administrative Agent or any Lender determines,
in its sole discretion, that it has received a refund including a refund that
such Administrative Agent or Lender decided to apply to future Taxes, a refund
of any indemnified Taxes or Other Taxes as to which it has been indemnified by
any party or with respect to which such party has paid additional amounts
pursuant to this Section 8.04, it shall pay over such refund to such party (but
only to the extent of indemnity payments made, or additional amounts paid, by
such party under this Section 8.04 with respect to the indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund), and without interest (other than any interest paid by
the relevant governmental authority with respect to such refund); provided that
such party, upon the request of the Administrative Agent or such Lender agrees
to repay the amount paid over to such party (plus any penalties, interest or
other charges imposed by the relevant governmental authority) to the
Administrative Agent or such Lender in the event

 

78

--------------------------------------------------------------------------------


 

the Administrative Agent or such Lender is required to repay such refund to such
governmental authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Administrative Agent or any Lender be
required to pay any amount to any party pursuant to this paragraph (h) to the
extent that the payment thereof would place the Administrative Agent or Lender
in a less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the Tax subject to indemnification had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to its
Taxes which it deems confidential) to the relevant party or any other Person.

 

Section 8.05.  Base Rate Loans Substituted for Affected Fixed Rate Loans.  If
(i) the obligation of any Lender to make, or to convert or continue outstanding
Loans to, Euro-Currency Loans in any currency has been suspended pursuant to
Section 8.02 or (ii) any Lender has demanded compensation under Section 8.03 or
8.04 with respect to its Euro-Currency Loans in any currency and the Company
shall, by at least five Euro-Dollar Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Company that the circumstances giving rise to such suspension or demand for
compensation no longer exist:

 

(a)                       all Loans which would otherwise be made by such Lender
as (or continued as or converted into) Euro-Currency Loans in such currency
shall be made instead as Base Rate Loans (in the case of Committed Alternative
Currency Loans, in the same Dollar Amount as the Euro-Currency Loan that such
Lender would otherwise have made in the Alternative Currency (on which interest
and principal shall be payable contemporaneously with the related Fixed Rate
Loans of the other Lenders); and

 

(b)                       after each of its Euro-Currency Loans in such currency
has been repaid (or converted to a Base Rate Loan), all payments of principal
which would otherwise be applied to repay such Fixed Rate Loans shall be applied
to repay its Base Rate Loans instead.

 

If such Lender notifies the Company that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Currency Loan denominated in the relevant currency, as
the case may be, on the first day of the next succeeding Interest Period
applicable to the related Euro-Currency Loans of the other Lenders. If such Loan
is converted into an Committed Alternative Currency Loan, such Lender, the
Administrative Agent and the relevant Borrower shall make such arrangements as
shall be required (including increasing or decreasing the amount of such
Committed Alternative Currency Loan) so that such Committed Alternative Currency
Loan

 

79

--------------------------------------------------------------------------------


 

shall be in the same amount as it would have been if the provisions of this
Section had never applied thereto.

 

Section 8.06.  Substitution of Lenders.  If (i) the obligation of any Lenders to
make Euro Currency Loans has been suspended pursuant to Section 8.02, (ii) any
Lender has demanded compensation under Section 8.03 or 8.04, (iii) any Lender is
a Defaulting Lender, (iv) any Lender fails to give its consent for any amendment
or waiver requiring the consent of 100% of the Lenders or all affected Lenders
(and such Lender is an affected Lender) and for which the Required Lenders have
consented or (v) fails to give its consent to an extension of any Termination
Date to which the Required Lenders have consented, the Company shall have the
right, with the assistance of the Administrative Agent and the Issuing Lender,
at the Company’s sole expense, to seek a substitute lender or lenders (which may
be one or more of the Lenders), satisfactory to the Company, the Administrative
Agent and the Issuing Lender, without recourse to the applicable Lender, to
purchase the Loans and assume the Commitments and Letter of Credit Liabilities
of such Lender, for a purchase price equal to the aggregate outstanding
principal of such Loans and any funded and outstanding participations in Letter
of Credit Disbursements (together with any accrued and unpaid interest thereon
and breakage costs, if any) or such other purchase price as such Lender and
substitute lender or lenders shall agree upon provided that (a) such Lender
shall have received from the Company (or assignee Lender, if agreed) payment of
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents not otherwise contemplated in the purchase price referred to
above, (b) such assignment does not conflict with applicable law and (c) in the
case of any assignment resulting from a Lender becoming a non-consenting Lender,
the applicable assignee shall have consented to the applicable amendment, waiver
or consent.

 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

 

Section 9.01.  Corporate Existence and Power.  It is a company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and is a Wholly-Owned Consolidated Subsidiary.

 

Section 9.02.  Corporate Governmental Authorization; No Contravention.  The
execution and delivery by it of its Election to Participate and its Notes (if
any), and the performance by it of this Agreement and its Notes (if any),
(A) are within its corporate powers, (B) have been duly authorized by all
necessary company action, (C) require no action by or in respect of, or filing
with,

 

80

--------------------------------------------------------------------------------


 

any governmental body, agency or official (other than those already obtained or
made and in full force and effect), (D) do not contravene, or constitute a
default under, (i) any provision of applicable law or regulation, (ii) its
certificate of incorporation, articles of incorporation (or the equivalent
organizational documents) or by-laws (or the equivalent governing documents),
(iii) any agreement evidencing or governing Debt or of any other agreement or
instrument, or (iv) any judgment, injunction, order or decree binding upon the
Company or such Eligible Subsidiary, except, in the case of clauses (i),
(iii) and (iv), as would not reasonably be expected to result in a Material
Adverse Effect, and (E) will not result in the creation or imposition of any
Lien on any asset of the Company or any of its Subsidiaries.

 

Section 9.03.  Binding Effect.  This Agreement constitutes a valid and binding
agreement of such Eligible Subsidiary and its Notes, when and if executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of such Eligible Subsidiary, in each case enforceable in accordance
with its terms except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity, regardless of whether considered in a proceeding in equity or law.

 

ARTICLE 10
MISCELLANEOUS

 

Section 10.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and shall be given to such party: (a) in the case of the
Company or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof, (b) in the case of any Lender, at its
address or facsimile number set forth in its Administrative Questionnaire,
(c) in the case of any Eligible Subsidiary, to it in care of the Company or
(d) in the case of any party, such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Company.  Each such notice, request or other communication shall
be effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid or
(iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent or the Issuing
Lender under Article 2 or Article 8 shall not be effective until received.

 

Section 10.02.  No Waivers.  No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial

 

81

--------------------------------------------------------------------------------


 

exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 10.03.  Expenses; Indemnification.  (a)  The Company shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent and the Joint
Arrangers, including reasonable fees and disbursements of special counsel for
the Administrative Agent (which in the absence of a conflict of interest shall
be limited to one primary counsel for the Administrative Agent and the Joint
Arrangers, collectively, plus, if advisable in the judgment of the
Administrative Agent, one local counsel per jurisdiction for the Administrative
Agent and the Joint Arrangers, collectively), in connection with the preparation
and administration of this Agreement, any waiver or consent hereunder or any
amendment hereof and (ii) all out of pocket expenses incurred by the
Administrative Agent, the Issuing Lender and each Lender including (without
duplication) the fees and disbursements of outside counsel, in connection with
any collection, bankruptcy, insolvency and other enforcement proceedings
resulting from any Event of Default.

 

(b)                       The Company agrees to indemnify the Administrative
Agent, the Issuing Lender, each Joint Arranger and each Lender, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel (which, in the absence of a conflict of interest, shall be limited to
one primary counsel for the Indemnitiees, collectively, plus, if advisable in
the judgment of such Indemnitees, one local counsel per jurisdiction for all
such Indemnitees, collectively), which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
overtly threatened relating to or arising out of this Agreement or any actual or
proposed use of proceeds of Loans hereunder; provided that no Indemnitee shall
have the right to be indemnified hereunder for such Indemnitee’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.  Each Indemnitee agrees to notify the Company promptly of any
proceeding in respect of which it will seek indemnification hereunder; provided,
however, that the failure of any Indemnitee so to notify the Company shall not
affect the rights of such Indemnitee hereunder; but provided, further, that the
Company shall be entitled to assert by separate action against such Indemnitee
any claim for actual damages incurred by the Company as a consequence of such
failure by such Indemnitee to give such notice.  In the event any action, suit
or proceeding is brought against any Indemnitee by any Person other than a
Lender, the Administrative Agent, the Issuing Lender or any of their respective
affiliates (a “third party action”), (i) the Company shall be entitled, upon
written notice to such Indemnitee, to assume the investigation and defense

 

82

--------------------------------------------------------------------------------


 

thereof with counsel reasonably satisfactory to such Indemnitee unless (x) the
employment by such Indemnitee of separate counsel has been specifically approved
by the Company in writing or (y) the designated parties to the proceeding in
which such claim, demand, action or cause of action has been asserted include
(or are reasonably likely to include) both such Indemnitee and any of the
Obligor, or any Affiliate (each, a “designated related party”) and in the
opinion of counsel for such Indemnitee there exist one or more defenses that may
be available to such Indemnitee which are in conflict with those available to
any designated related party, (ii) such Indemnitee shall be entitled to employ
separate counsel and to participate in the investigation and defense of any such
third party action (whether or not the Company has elected to assume such
investigation and defense as contemplated by clause (i) above) and (iii) the
fees and expenses of any separate counsel employed by any Indemnitee in
connection with any such third party action shall be borne by such Indemnitee
except (x) under the circumstances contemplated by subclauses (x) and (y) of
clause (i) above or (y) if such Indemnitee has reasonably concluded that the
Company is failing actively and diligently to defend such third party action
(whether or not the Company has elected to assume such investigation and defense
as contemplated by clause (i) above).  The Company shall not settle or
compromise any action or claim without the relevant Indemnitee’s consent if the
settlement or compromise involves any performance by, or adverse admission of,
such Indemnitee. The obligations of the Company pursuant to this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 10.04.  Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan and Letter of Credit Liabilities held by it which is greater than
the proportion received by any other Lender in respect of the aggregate amount
of principal and interest due with respect to any Loan and Letter of Credit
Liability held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans and Letter of
Credit Liabilities held by the other Lenders, and such other adjustments shall
be made, as may be required so that all such payments of principal and interest
with respect to the Loans and Letter of Credit Liabilities held by the Lenders
shall be shared by the Lenders pro rata; provided that nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Obligors other than its indebtedness hereunder. 
Each Obligor agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Loan and Letter of
Credit Liability, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such

 

83

--------------------------------------------------------------------------------


 

holder of a participation were a direct creditor of such Obligor in the amount
of such participation.

 

Section 10.05.  Amendments and Waivers.  Except as explicitly set forth in
Section 2.12(b), any provision of this Agreement or the Notes (if any) may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Obligor and the Required Lenders (and, if the rights or duties of
the Administrative Agent or the Issuing Lender are affected thereby, by the
Administrative Agent and the Issuing Lender, respectively); provided that,
except as explicitly set forth in Section 2.12(b) and subject to Section 2.20
with respect to any Defaulting Lender, no such amendment or waiver shall,
(x) (i) increase or decrease the Commitment of any Lender (except for a ratable
decrease in the Commitments of all Lenders) or subject any Lender to any
additional obligation unless signed by such Lender, (ii) reduce the principal of
or rate of interest on any Loan or the amount to be reimbursed in respect of any
Letter of Credit or any interest thereon or any fees hereunder unless signed by
each Lender directly affected thereby or (iii) postpone the date fixed for any
payment of principal of or interest on any Loan or for reimbursement in respect
of any Letter of Credit or any fees hereunder or for any scheduled reduction or
termination of any Commitment unless signed by each Lender directly affected
thereby or (y) unless signed by all the Lenders (i) release the Company from any
of its obligations under Article 11, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans or the
aggregate amount of the Letter of Credit Liabilities, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section or any other provision of this Agreement or (iii) amend or waive
the provisions of Section 10.04, this Section 10.05, Section 10.06(a) or the
definition of Required Lenders.

 

Increases in Commitments and related modifications pursuant to Section 2.21 and
extension of Commitments and related modifications pursuant to Section 2.22 are
not amendments subject to the provisions of this Section.

 

Section 10.06.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that (i) none of the
Obligors may assign or otherwise transfer any of its rights under this Agreement
without the prior written consent of all Lenders and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.

 

(b)                       Any Lender may at any time grant to one or more banks
or other institutions (each a “Participant”) participating interests in its
Commitments or any or all of its Loans and Letter of Credit Liabilities.  In the
event of any such grant by a Lender of a participating interest to a
Participant, whether or not upon notice to each Obligor and the Administrative
Agent, such Lender shall remain responsible for the performance of its
obligations hereunder, and each Obligor

 

84

--------------------------------------------------------------------------------


 

and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrowers hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in the proviso in Section 10.05
without the consent of the Participant.  Each Obligor agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Section 2.18 and Article 8 with respect to its
participating interest as if it were a Lender.  An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of and as a participating interest
granted in accordance with this subsection (b).  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided, that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error.

 

(c)                        With the prior written consent of the Administrative
Agent, the Issuing Lender and, so long as no Event of Default has occurred and
is continuing, the Company, which consents shall not be unreasonably withheld or
delayed (provided that if an Assignee (as defined below) is an affiliate of such
transferor Lender, was a Lender immediately prior to such assignment or an
Approved Fund, no such consent from the Administrative Agent, Issuing Lender or
Company shall be required and no minimum assignment amount shall apply to any
such assignment), any Lender may at any time assign to one or more banks or
other institutions (each an “Assignee”; provided that none of the Company or its
Affiliates shall be an “Assignee”) all, or a proportionate part (equivalent to
an initial Commitment in an amount of not less than $10,000,000) of all, of its
rights and obligations under this Agreement and the Notes (if any), and such
Assignee shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit F hereto; provided
that (i) such assignment may, but need not, include rights of the transferor
Lender in respect of outstanding Competitive Bid Loans; (ii) each partial
assignment shall

 

85

--------------------------------------------------------------------------------


 

be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans and the
Commitment assigned; (iii) the Assignee, if not already a Lender hereunder,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the Assignee designates one or more Credit Contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their related parties or their respective securities)
will be made available; and (iv) no assignment shall be made to a Defaulting
Lender.  Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
a Lender party to this Agreement and shall have all the rights and obligations
of a Lender with Commitments as set forth in such instrument of assumption, and
the transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.  Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Administrative Agent and the Borrowers shall
make appropriate arrangements so that, if required, a new Note is issued to the
Assignee.  In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500.  The Assignee, if not already a Lender
hereunder, shall deliver to the Company and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.04.

 

(d)                       Any Lender may at any time assign all or any portion
of its rights under this Agreement and its Note (if any) to a Federal Reserve
Bank.  No such assignment shall release the transferor Lender from its
obligations hereunder.

 

(e)                        No Assignee, Participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under
Section 8.03 or 8.04 than such Lender would have been entitled to receive with
respect to the rights transferred, unless such transfer is made with the
Company’s prior written consent or by reason of the provisions of Section 8.02,
8.03 or 8.04 requiring such Lender to designate a different Applicable Lending
Office under certain circumstances or at a time when the circumstances giving
rise to such greater payment did not exist.  A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 8.04 unless such Participant agrees to comply with Section 8.04(d) as
though it were a Lender (it being understood that the documentation required
under Section 8.04(d) shall be delivered to the Participating Lender).

 

(f)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,

 

86

--------------------------------------------------------------------------------


 

and principal amount of the Loans and Letter of Credit Liabilities owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Lender and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower, any Issuing Lender and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(g)   Upon its receipt of a duly completed Assignment and Assumption Agreement
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (c) of
this Section and any written consent to such assignment required by paragraph
(c) of this Section, the Administrative Agent shall accept such Assignment and
Assumption Agreement and record the information contained therein in the
Register; provided, that if either the assigning Lender or the Assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.04(b), Section 2.14(b), Section 2.19(a) or Section 2.19(d), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption Agreement and record the information therein in the Register unless
and until such payment shall have been made in full, together with all accrued
interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (including a Note as defined in Section 2.05(d)).

 

(h)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”)
sponsored by a Granting Lender and identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Company, the
option to provide to the Company all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPC hereunder shall utilize the Commitments of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or

 

87

--------------------------------------------------------------------------------


 

other senior indebtedness of any SPC, it will not institute against, or join any
other Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary in this Section 10.06, any SPC may (i) with notice to, but without the
prior written consent of, the Company and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institution providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans; provided that any such assignment to a
financial institution other than to the Granting Lender shall require the
consent of the Company and the Administrative Agent, which consent shall be
provided in the sole and absolute discretion of the Company or the
Administrative Agent, as the case may be, and (ii) disclose any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that any such Person (other than a rating agency) signs a
confidentiality agreement which contains substantially the same provisions as
set forth in Section 10.12.  As this Section 10.06(f) applies to any particular
SPC, this Section 10.06(f) may not be amended without the written consent of
such SPC.  Additionally, the Company shall not be subject to any increased costs
pursuant to Section 8.03, indemnity claims pursuant to Section 10.03(b) or
increased taxes pursuant to Section 8.04 (collectively, “Increased Costs”) with
respect to an SPC if the Company would not have been subjected to such Increased
Costs had the Loan not been funded (directly or indirectly) by the SPC and any
payment for any such Increased Costs shall be limited to the amounts that the
Company would have been required to pay to the Granting Lender if such Loan had
not been so funded by the SPC; provided, however, that the SPC shall be entitled
to the benefits of Article 8 and Section 10.03 with respect to the interest
granted to it by the Granting Lender to the extent that the Granting Lender was
entitled to such benefits pursuant to this Agreement.

 

Section 10.07.  Collateral.  Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

 

Section 10.08.  Governing Law, Submission to Jurisdiction .  This Agreement and
each Note (if any) shall be governed by and construed in accordance with the
laws of the State of New York.  Each Obligor hereby submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each Obligor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a

 

88

--------------------------------------------------------------------------------


 

court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

 

Section 10.09.  Service of Process.  Without limiting the foregoing, each
Eligible Subsidiary hereby irrevocably designates The Estée Lauder Companies
Inc., 767 Fifth Avenue, New York, New York 10153, as the designee, appointee and
agent of such Eligible Subsidiary to receive, for and on behalf of such Eligible
Subsidiary, service of process in such respective jurisdictions in any legal
action or proceeding with respect to this Agreement or any Note.  It is
understood that a copy of such process served on such agent will be promptly
forwarded by mail to such Eligible Subsidiary at its address set forth opposite
its signature below, but the failure of such Eligible Subsidiary to receive such
copy shall not affect in any way the service of such process.

 

Section 10.10.  Counterparts; Integration; Effectiveness.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic,
facsimile, electronic mail or other written confirmation from such party of
execution of a counterpart hereof by such party).

 

Section 10.11.  WAIVER OF JURY TRIAL.  EACH OBLIGOR, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 10.12.  Confidentiality.  Each of the Administrative Agent and each
Lender agrees to keep any information delivered or made available by any Obligor
pursuant to this Agreement confidential from anyone other than persons employed
or retained by the Administrative Agent or such Lender who are engaged in
evaluating, approving, structuring or administering the credit facility
contemplated hereby; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing such information (a) to any
persons employed or retained by the Administrative Agent or any other Lender who
are engaged in evaluating, approving, structuring or administering the credit
facility contemplated hereby, (b) to any other Person if reasonably incidental
to the administration of the credit facility contemplated hereby so long as such
Person agrees to keep such information confidential in accordance with the
provisions of this Section 10.12, (c) upon the order of any court or
administrative

 

89

--------------------------------------------------------------------------------


 

agency, (d) upon the request or demand of any regulatory agency or authority,
(e) which had been publicly disclosed other than as a result of a disclosure by
the Administrative Agent or any Lender prohibited by this Agreement or, to the
knowledge of the Administrative Agent or such Lender, by any other Person as a
result of a disclosure by such Person in violation of an obligation of
confidentiality, (f) to the extent necessary, in connection with any litigation
to which the Administrative Agent, any Lender or its subsidiaries or Parent may
be a party, (g) to the extent necessary in connection with the exercise of any
remedy hereunder, (h) to such Lender’s or the Administrative Agent’s legal
counsel and independent auditors, (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or (j) subject
to an agreement containing provisions substantially similar to those contained
in this Section, to (i) any actual or proposed Participant or Assignee or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations.  Each
Lender and the Administrative Agent shall give the Company prompt notice of any
disclosure made by such Lender or the Administrative Agent, as the case may be,
as permitted pursuant to clauses (c), (d) (other than any such disclosure made
by any Lender to bank examiners during any examination of such Lender conducted
in the ordinary course by such examiners) or (f) of this Section, but solely to
the extent permitted by law and, in the case of any disclosure permitted
pursuant to clause (f), solely to the extent that the interests of such Lender
or the Administrative Agent, as the case may be, and the applicable Obligor in
the relevant litigation are not adverse in any material respect.  Additionally,
the Company agrees to maintain the confidentiality of any information relating
to a rate provided by the Administrative Agent or any Reference Bank pursuant to
the definition of “Australian Bill Rate”, “CDOR Rate” or “London Interbank
Offered Rate”, except (a) to its directors, officers, employees, advisors or
Affiliates on a confidential and need-to-know basis in connection herewith,
(b) as consented to by the Administrative Agent or such Reference Lender, as
applicable or (c) as required by law (including securities laws and GAAP),
regulation, judicial or governmental order, subpoena or other legal process or
is requested or required by any governmental or regulatory authority or exchange
(in which case the Company agrees to inform the Administrative Agent or such
Reference Bank, as applicable, promptly thereof prior to such disclosure, unless
the Company is prohibited from giving such notice).

 

Section 10.13.  Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Eligible
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking

 

90

--------------------------------------------------------------------------------


 

procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Euro-Currency Business Day immediately preceding
the day on which final judgment is given.

 

(b)        The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Euro-Currency Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 10.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

Section 10.14.  European Economic and Monetary Union.  (a) Definitions.  In this
Section 10.14 and in each other provision of this Agreement to which reference
is made in this Section 10.14 expressly or impliedly, the following terms have
the meanings given to them in this Section 10.14:

 

“Euro Unit” means the currency unit of the Euro;

 

“National Currency Unit” means the unit of currency (other than a Euro Unit) of
a Participating Member State;

 

(b)        Redenomination and Eligible Currencies.  On the date on which any
state that is not a Participating Member State on the date hereof becomes a
Participating Member State, each obligation under this Agreement of a party to
this Agreement which has been denominated in the National Currency Unit of such
Participating Member State shall be redenominated into the Euro Unit in
accordance with EMU Legislation.

 

(c)        Loans.  Any Loan in the currency of a state that becomes a
Participating Member State after the date hereof shall be made in the Euro Unit
after the date on which such state becomes a Participating Member State.

 

(d)        Payments by the Administrative Agent to the Lenders.  Any amount
payable by the Administrative Agent to the Lenders under this Agreement in the
currency of a state that becomes a Participating Member State after the date
hereof shall be paid in the Euro Unit after the date on which such state becomes
a Participating Member State.

 

91

--------------------------------------------------------------------------------


 

Section 10.15.  USA Patriot Act.  Each Lender subject to the Act hereby notifies
the Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the names and addresses of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Act.

 

ARTICLE 11
GUARANTY

 

Section 11.01.  The Guaranty.  The Company hereby unconditionally and
irrevocably guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of the principal of and interest on
each Loan made to each Borrower (other than the Company) pursuant to this
Agreement, and the full and punctual payment of all other amounts payable by
each such Borrower under this Agreement (including any interest, fees, costs,
expenses and other obligations that accrue after the commencement of any
bankruptcy, insolvency, reorganization or similar case or proceeding, or which
would have accrued but for such case, proceeding or other action and whether or
not such interest, fees, costs, expenses or other obligations are allowed or
allowable as a claim in such case, proceeding or other action).  Upon failure by
any Borrower (other than the Company) to pay punctually any such amount, the
Company shall forthwith on demand pay the amount not so paid at the place and in
the manner and currency specified in this Agreement.

 

Section 11.02.  Guaranty Unconditional.  The obligations of the Company under
this Article 11 shall be irrevocable, unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(i)            any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any other Borrower under this Agreement or any
Note, by operation of law or otherwise;

 

(ii)           any modification or amendment of or supplement to this Agreement
or any Note;

 

(iii)          any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of any other Borrower under this
Agreement or any Note;

 

(iv)          any change in the corporate existence, structure or ownership of
any other Borrower, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any other Borrower or

 

92

--------------------------------------------------------------------------------


 

its assets or any resulting release or discharge of any obligation of any other
Borrower contained in this Agreement or any Note;

 

(v)           the existence of any claim, set-off or other rights which the
Company may have at any time against any other Borrower, the Administrative
Agent, the Issuing Lender, any Lender or any other Person, whether in connection
herewith or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(vi)          any invalidity or unenforceability relating to or against any
Borrower for any reason of this Agreement or any Note, or any provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
of the principal of or interest on any Note or any other amount payable by any
Borrower under this Agreement; or

 

(vii)         any other act or omission to act or delay of any kind by any
Borrower, the Administrative Agent, the Issuing Lender, any Lender or any other
Person or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of or defense to
the Company’s obligations under this Article 11.

 

Section 11.03.  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  The Company’s obligations under this Guaranty shall remain in
full force and effect until the Commitments shall have terminated, the principal
of and interest on the Loans and all other amounts payable by the Borrowers
under this Agreement shall have been paid in full and no Letter of Credit
Liabilities remain outstanding.  If at any time any payment of the principal of
or interest on any Loan, any reimbursement obligation or any other amount
payable by any Borrower under this Agreement is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of such
Borrower or otherwise, the Company’s obligations under this Guaranty with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time.

 

Section 11.04.  Waiver by the Guarantor.  The Company irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Borrower or any other Person.

 

Section 11.05.  Subrogation.  Upon making any payment with respect to any other
Borrower under this Guaranty, the Company shall be subrogated to the rights of
the payee against such Borrower with respect to such payment; provided that the
Company shall not enforce any payment by way of subrogation until all amounts of
principal of and interest on the Loans and all other amounts payable

 

93

--------------------------------------------------------------------------------


 

by such Borrower under this Agreement have been paid in full and no Letter of
Credit Liabilities remain outstanding.

 

Section 11.06.  Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by any other Borrower under this Agreement or the Notes
(if any) is stayed upon the insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Company forthwith on demand
by the Agent made at the request of the requisite proportion of the Lenders
specified in Section 6.01 of this Agreement.

 

Section 11.07.  Limitation of Liability.  Notwithstanding the other provisions
of this Article 11, the obligations of the Company hereunder shall be limited to
an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of applicable law of any
State of the United States of America.

 

Section 11.08.  Notice of Commitment Termination.  The Company hereby gives
notice that the Company wishes to terminate the commitments under the Existing
Credit Agreement, effective as of the Closing Date.  Each Lender that is a party
to the Existing Credit Agreement, by its execution hereof, waives any
requirement of prior notice set forth therein as a condition to the right of the
Company to terminate the commitments thereunder.

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE ESTÉE LAUDER COMPANIES INC., as Borrower and Guarantor

 

 

 

 

 

 

 

By:

/s/ Adil Mistry

 

 

Name:

Adil Mistry

 

 

Title:

Senior Vice President & Corporate Treasurer

 

 

 

 

 

 

 

ESTÉE LAUDER NV, as Eligible Subsidiary

 

 

 

 

 

 

 

By:

/s/ Adil Mistry

 

 

Name:

Adil Mistry

 

 

Title:

Attorney-in-Fact

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender and Lender

 

 

 

 

 

 

 

By:

/s/ Alicia T. Schreibstein

 

 

Name:

Alicia T. Schreibstein

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Lisa Huang

 

 

Name:

Lisa Huang

 

 

Title:

Attorney-In-Fact

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ Christopher Sked

 

 

Name:

Christopher Sked

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Nicole Rodriguez

 

 

Name:

Nicole Rodriguez

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as a Lender

 

 

 

 

 

By:

/s/ J. Casey Cosgrove

 

Name:

J. Casey Cosgrove

 

Title:

Director

 

 

 

 

 

 

 

Bank of America, N.A., Canada Branch, as a Lender

 

 

 

 

 

 

 

By:

/s/ Medina Sales De Andrade

 

Name:

Medina Sales De Andrade

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Adrienne Young

 

 

Name:

Adrienne Young

 

 

Title:

Vice-President

 

 

 

 

 

 

 

[FOR LENDERS REQUIRING TWO SIGNATURE BLOCKS]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, National Association, as a Lender

 

 

 

 

 

By:

/s/ Jason Fuqua

 

 

Name:

Jason Fuqua

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Frances W. Josephic

 

 

Name:

Frances W. Josephic

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Industrial and Commercial Bank of China Limited, New York Branch, as a Lender

 

 

 

 

 

By:

/s/ Mr. Qing Hong

 

 

Name:

Mr. Qing Hong

 

 

Title:

Deputy General Manager

 

 

 

 

 

[FOR LENDERS REQURING TWO SIGNATURE BLOCKS]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Brian Crowley

 

 

Name:

Brian Crowley

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Mauricio Benitez

 

 

Name:

Mauricio Benitez

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

 

By:

/s/ Sophia E. Love

 

 

Name:

Sophia E. Love

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Royal Bank of Canada, as a Lender

 

 

 

 

 

 

By:

/s/ Michael Wang

 

 

Name:

Michael Wang

 

 

Title:

Vice President

 

 

 

 

 

 

[FOR LENDERS REQUIRING TWO SIGNATURE BLOCKS]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Stella B. Biira

 

 

Name:

Stella B. Biira

 

 

Title:

Assistant Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

LENDER

 

COMMITMENT

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

120,000,000.00

 

 

 

 

 

Citibank, N.A.

 

$

120,000,000.00

 

 

 

 

 

BNP Paribas

 

$

120,000,000.00

 

 

 

 

 

Bank of America, N.A.

 

$

105,000,000.00

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

105,000,000.00

 

 

 

 

 

Goldman Sachs Bank USA

 

$

72,500,000.00

 

 

 

 

 

HSBC Bank USA, National Association

 

$

72,500,000.00

 

 

 

 

 

U.S. Bank National Association

 

$

72,500,000.00

 

 

 

 

 

Industrial and Commercial Bank of China Limited New York Branch

 

$

72,500,000.00

 

 

 

 

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

$

35,000,000.00

 

 

 

 

 

The Northern Trust Company

 

$

35,000,000.00

 

 

 

 

 

Royal Bank of Canada

 

$

35,000,000.00

 

 

 

 

 

State Street Bank and Trust Company

 

$

35,000,000.00

 

 

 

 

 

TOTAL

 

$

1,000,000,000

 

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

Each of “Facility Fee Rate”, “Letter of Credit Fee Rate”, “Base Rate and
Canadian Prime Rate Margin” and “Euro-Currency, Australian Bill Rate, CDOR Rate,
and HIBOR Rate Margin” means, for any day, the rate per annum set forth below in
the row opposite such term and in the column corresponding to the Pricing Level
that applies on such day:

 

Pricing

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Facility Fee Rate:

 

0.050

%

0.055

%

0.070

%

0.090

%

0.120

%

 

 

 

 

 

 

 

 

 

 

 

 

Base Rate and Canadian Prime Rate Margin:

 

0.000

%

0.000

%

0.000

%

0.000

%

0.005

%

 

 

 

 

 

 

 

 

 

 

 

 

Euro-Currency, Australian Bill Rate, CDOR Rate, and HIBOR Rate Margin:

 

0.575

%

0.695

%

0.805

%

0.910

%

1.005

%

 

 

 

 

 

 

 

 

 

 

 

 

Letter of Credit Fee Rate:

 

0.575

%

0.695

%

0.805

%

0.910

%

1.005

%

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Level I Status” exists at any date if, at such date, the Company’s Unsecured
Long-Term Debt is rated AA- or higher by S&P or Aa3 or higher by Moody’s.

 

“Level II Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated A+ or higher by S&P or A1 or higher by
Moody’s, and (ii) Level I Status does not exist.

 

“Level III Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated A or higher by S&P or A2 or higher by Moody’s,
and (ii) neither Level I Status nor Level II Status exists.

 

“Level IV Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated A- or higher by S&P or A3 or higher by
Moody’s, and (ii) neither Level I Status, Level II Status nor Level III Status
exists.

 

“Level V Status” exists at any date if, at such date, no other Status applies.

 

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Services, Inc.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement (the “Company’s Unsecured Long-Term
Debt”), and any ratings assigned to any other debt security of the Company shall
be disregarded.  The ratings in effect for any day are those in effect at the
close of business on such day. In the case of split ratings from S&P and
Moody’s, the rating to be used to determine the applicable Status is the higher
of the two (e.g., AA-/A1 results in Level I Status); provided that if the split
is more than one full rating category, the rating one rating category below the
higher rating shall be used (e.g., A/Baa1 results in Level IV Status and
AA-/Baa1 results in Level II Status).

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.05

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

New York, New York

 

 

                         , 201

 

For value received,                                          , a                
corporation (the “Borrower”), promises to pay to the order of
                              (the “Lender”), for the account of its Applicable
Lending Office, the unpaid principal amount of each Loan made by the Lender to
the Borrower pursuant to the Credit Agreement referred to below on the maturity
date provided for in the Credit Agreement. The Borrower promises to pay interest
on the unpaid principal amount of each such Loan on the dates and at the rate or
rates and in the currency provided for in the Credit Agreement.  All such
payments of principal and interest shall be made (i) if in dollars, in lawful
money of the United States in Federal or other immediately available funds at
the office of JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York,
10017, or (ii) if in Australian Dollars, Canadian Dollars, HK Dollars or in an
Alternative Currency, in such funds as may then be customary for the settlement
of international transactions in such currency at the place specified for
payment thereof pursuant to the Credit Agreement.

 

All Loans made by the Lender, the respective types and maturities and currencies
thereof and all repayments of the principal thereof shall be recorded by the
Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Loan then outstanding may be endorsed by the Lender on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Credit Agreement, dated as of
July 15, 2014 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among The Estée Lauder Companies Inc., the Eligible Subsidiaries referred to
therein, the lenders listed on the signature pages thereof, Citibank, N.A. and
BNP

 

--------------------------------------------------------------------------------


 

Paribas, as Syndication Agents, Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and JPMorgan Chase Bank,
N.A., as Administrative Agent.  Terms defined in the Credit Agreement are used
herein with the same meanings.  Reference is made to the Credit Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.

 

[Pursuant to the terms of the Credit Agreement, the Company has unconditionally
guaranteed the full and punctual payment of all amounts payable under this
Note.]

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.06 OF THE CREDIT
AGREEMENT.

 

This note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

 

 

[THE BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type of Loan

 

Amount of
Principal
Repaid

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPETITIVE BID QUOTE REQUEST

 

[Date]

 

To:

JPMorgan Chase Bank, N.A. (the “Administrative Agent”)

 

 

From:

[BORROWER]

 

 

Re:

The Credit Agreement, dated as of July 15, 2014 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Estée Lauder Companies Inc., the
Eligible Subsidiaries referred to therein, the lenders listed on the signature
pages thereof, Citibank, N.A. and BNP Paribas, as Syndication Agents, Bank of
America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation
Agents, and JPMorgan Chase Bank, N.A., as Administrative Agent

 

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

 

Date of Borrowing:                       

 

Principal Amount1

 

Interest Period2

 

Currency

 

$

 

 

 

 

 

 

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

1  Amount must be, (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency.

 

2  Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Competitive Bid Quote
Request to be executed and delivered by as of the date set forth above.

 

 

 

[BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INVITATION FOR COMPETITIVE BID QUOTES

 

To:

 

[Name of Lender]

 

 

 

 

 

Re:      Invitation for Competitive Bid Quotes to [BORROWER] (the “Borrower”)

 

Pursuant to Section 2.03 of the Credit Agreement, dated as of July 15, 2014,
among The Estée Lauder Companies Inc., the Eligible Subsidiaries referred to
therein, the lenders listed on the signature pages thereof, Citibank, N.A. and
BNP Paribas, as Syndication Agents, Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and JPMorgan Chase Bank,
N.A., as Administrative Agent, we are pleased on behalf of the Borrower to
invite you to submit Competitive Bid Quotes to the Borrower for the following
proposed Competitive Bid Borrowing(s):

 

Date of Borrowing:                    

 

Principal Amount3

 

Interest Period4

 

Currency

 

$

 

 

 

 

 

 

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]

 

Please respond to this invitation by no later than 9:30 A.M. (New York City
time) on [date].

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Authorized Officer

 

--------------------------------------------------------------------------------

3  Amount must be (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency.

 

4  Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPETITIVE BID QUOTE

 

To:                                                                            
JPMorgan Chase Bank, N.A., as Administrative Agent

 

Re:                                                                            
Competitive Bid Quote to [BORROWER] (the “Borrower”)

 

In response to your invitation on behalf of the Borrower dated                ,
20     , we hereby make the following Competitive Bid Quote on the following
terms:

 

1.                                     
Quoting Lender:                               

 

2.                                      Person to contact at Quoting Lender:

 

                                                

 

3.                                      Date of Borrowing:
                           5

 

4.                                      We hereby offer to make Competitive Bid
Loan(s) in the following principal amounts, for the following Interest Periods
and at the following rates:

 

Principal
Amount6

 

Currency

 

Interest
Period7

 

Competitive Bid
[Margin]8

 

[Absolute Rate]9

 

$

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

5  As specified in the related Invitation.

 

6  Principal amount bid for each Interest Period may not exceed principal Dollar
Amount requested.  Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Lender is willing to lend.  Bids (w) may be
greater than or less than the Commitment of the Quoting Lender, (x) must be
(1) in the case of a Dollar-Denominated Borrowing, $5,000,000 or a larger
multiple of $1,000,000 and (2) in the case of an Alternative Currency Borrowing,
$500,000 or an integral multiple of 500,000 units of the applicable Alternative
Currency, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such Quoting Lender may be accepted

 

7  Not less than one month or not less than 7 days, as specified in the related
Invitation.  No more than five bids are permitted for each Interest Period
specified herein.

 

8  Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

 

9  Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

 

--------------------------------------------------------------------------------


 

[provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $                  .]10

 

We understand and agree that the offer(s) set forth above are subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), dated as of
July 15, 2014 among The Estée Lauder Companies Inc., the Eligible Subsidiaries
referred to therein, the lenders listed on the signature pages thereof,
Citibank, N.A. and BNP Paribas, as Syndication Agents, Bank of America, N.A. and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and yourselves,
as Administrative Agent, irrevocably obligates us to make the Competitive Bid
Loan(s) for which any offer(s) are accepted, in whole or in part.

 

 

 

Very truly yours,

 

 

 

[NAME OF LENDER]

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Authorized Officer

 

--------------------------------------------------------------------------------

10  See supra note 7.

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

OPINION OF
COUNSEL FOR THE OBLIGORS

 

 

Please see the final opinion.

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

OPINION OF
COUNSEL FOR ESTÉE LAUDER NV

 

Please see the final opinion.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of                        , 20      among <NAME OF ASSIGNOR>
(the “Assignor”), <NAME OF ASSIGNEE> (the “Assignee”), [THE ESTÉE LAUDER
COMPANIES INC.,] JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”) and JPMORGAN CHASE BANK, N.A., as Issuing Lender.

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement, dated as of July 15, 2014 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Estée Lauder Companies Inc., the
Eligible Subsidiaries referred to therein, the lenders listed on the signature
pages thereof, Citibank, N.A. and BNP Paribas, as Syndication Agents, Bank of
America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation
Agents, and JPMorgan Chase Bank, N.A., as Administrative Agent;

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and participate in Letters of Credit in an aggregate principal
Dollar Amount at any time outstanding not to exceed $                      ;

 

WHEREAS, Committed Dollar Loans made to the Borrowers by the Assignor under the
Credit Agreement in the aggregate principal amount of $                      
are outstanding at the date hereof;

 

[WHEREAS, Committed Alternative Currency Loans denominated in [currency] made to
the Borrowers under the Credit Agreement in the aggregate principal Dollar
Amount of $                       are outstanding on the date hereof;] [Repeat
this whereas clause for loans outstanding in more than one currency]

 

[WHEREAS, Committed Australian Dollar Loans made to the Borrowers under the
Credit Agreement in the aggregate principal Dollar Amount of
$                       are outstanding on the date hereof;]

 

[WHEREAS, Committed Canadian Dollar Loans made to the Borrowers under the Credit
Agreement in the aggregate principal Dollar Amount of $                      
are outstanding on the date hereof;]

 

[WHEREAS, Committed HK Dollar Loans made to the Borrowers under the Credit
Agreement in the aggregate principal Dollar Amount of $                      
are outstanding on the date hereof;]

 

--------------------------------------------------------------------------------


 

WHEREAS, Letters of Credit with a total Dollar Amount available for drawing
thereunder of $                       are outstanding at the date hereof;

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in a Dollars Amount equal to $                       (the
“Assigned Amount”), together with a corresponding portion of its outstanding
Committed Dollar Loans [Committed Australian Dollar Loans] [Committed Canadian
Dollar Loans] [Committed HK Dollar Loans] [, Committed Alternative Currency
Loans denominated in such currency] and Letter of Credit Liabilities, and the
Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Definitions. All capitalized terms used herein but not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.

 

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Committed
Facility Loans [Committed Australian Dollar Loans] [Committed Canadian Dollar
Loans] [Committed HK Dollar Loans] [and Committed Alternative Currency Loans
denominated in [currency]] made by the Assignor outstanding at Assignment
Effective Date (as defined below).  Following (i) the execution of this
Assignment and Assumption by the Assignor, the Assignee, [the Company,] the
Administrative Agent and each Issuing Lender, (ii) the Assignee’s completed
Administrative Questionnaire (unless the Assignee is already a Lender under the
Credit Agreement) and (iii) the payment of the amounts specified in
Section 10.06(c) of the Credit Agreement and Section 3 hereof required to be
paid, it will be delivered to the Administrative Agent for acceptance by it and
recording by the Administrative Agent pursuant to Section 10.06 of the Credit
Agreement, and be effective as of such date (the “Assignment Effective Date”). 
Upon such acceptance and recording (i) the Assignee shall, as of the Assignment
Effective Date, succeed to the rights and be obligated to perform the
obligations of a Lender under the Credit Agreement with Commitments in an amount
equal to the Assigned Amount, and (ii) the Commitments of the Assignor shall, as
of the Assignment Effective Date, be reduced by a like amount and the Assignor
released from its obligations under the Credit Agreement to the extent such
obligations have been assumed by the Assignee.  The assignment provided for
herein shall be without recourse to the Assignor.

 

--------------------------------------------------------------------------------


 

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.  It is understood
that facility and Letter of Credit fees accrued to the date hereof in respect of
the Assigned Amount are for the account of the Assignor and such fees accruing
from and including the date hereof are for the account of the Assignee.  Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

 

SECTION 4.  Consents.  This Agreement is conditioned upon the consent of the
Issuing Lender and the Administrative Agent, and so long as no Event of Default
has occurred and is continuing, the Company (which consent of the Company shall
not be unreasonably withheld) pursuant to Section 10.06(c) of the Credit
Agreement.  The execution of this Agreement by [the Company,] the Issuing Lender
and the Administrative Agent is evidence of this consent.  The Company agrees,
and agrees to cause each other applicable Borrower, if requested by the Assignee
pursuant to Section 2.05 of the Credit Agreement, to execute and deliver a Note
payable to the order of the Assignee to evidence the assignment and assumption
provided for herein; provided that no assignment pursuant to this Agreement
shall be effective unless it has been recorded in the Register as provided in
Section 10.06(g) (including any Note).

 

SECTION 5.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Obligor, or the validity
and enforceability of the obligations of any Obligor in respect of the Credit
Agreement or any Note.  The Assignee acknowledges that it has, independently and
without reliance on the Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of each
Obligor.

 

SECTION 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopier or
electronic image scan transmission (such as a “pdf” file) will be effective as
delivery of a manually executed counterpart of the Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

<NAME OF ASSIGNOR>

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

<NAME OF ASSIGNEE>

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[THE ESTÉE LAUDER COMPANIES INC.]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ELECTION TO PARTICIPATE

 

                                           , 201   

 

JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders party to the Credit Agreement, dated as of
July 15, 2014 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among The Estée Lauder Companies Inc., the Eligible Subsidiaries referred to
therein, the lenders listed on the signature pages thereof, Citibank, N.A. and
BNP Paribas, as Syndication Agents, Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and JPMorgan Chase Bank,
N.A., as Administrative Agent

 

Dear Sirs:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.

 

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Formation]
[Organizational Form], hereby elects to be an Eligible Subsidiary for purposes
of the Credit Agreement, effective from the date hereof until an Election to
Terminate shall have been delivered on behalf of the undersigned in accordance
with the Credit Agreement.  The undersigned confirms that the representations
and warranties set forth in Article 9 of the Credit Agreement are true and
correct as to the undersigned as of the date hereof, and the undersigned agrees
to perform all the obligations of an Eligible Subsidiary under, and to be bound
in all respects by the terms of, the Credit Agreement, including without
limitation Section 10.08 thereof, as if the undersigned were a signatory party
thereto.

 

[Tax disclosure pursuant to Section 8.04.]

 

The address to which all notices to the undersigned under the Credit Agreement
should be directed is:

 

[Address]

 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

The undersigned represents and warrants that [Name of Eligible Subsidiary] is an
Eligible Subsidiary for purposes of the Credit Agreement described above. The
undersigned agrees that the Guaranty of the undersigned contained in the Credit
Agreement will apply to all obligations of [Name of Eligible Subsidiary] under
the Credit Agreement and any Note issued by [Name of Eligible Subsidiary].

 

 

 

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ELECTION TO TERMINATE

 

                                           , 201   

 

JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders party to the Credit Agreement, dated as of
July 15, 2014 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among The Estée Lauder Companies Inc., the Eligible Subsidiaries referred to
therein, the lenders listed on the signature pages thereof, Citibank, N.A. and
BNP Paribas, as Syndication Agents, Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and JPMorgan Chase Bank,
N.A., as Administrative Agent

 

Dear Sirs:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.

 

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Formation]
[Organizational Form], hereby elects to terminate its status as an Eligible
Subsidiary for purposes of the Credit Agreement, effective as of the date
hereof.  The undersigned represents and warrants that all principal and interest
on all Loans made to the undersigned and all other amounts payable by the
undersigned pursuant to the Credit Agreement have been paid in full on or before
the date hereof.  Notwithstanding the foregoing, this Election to Terminate
shall not affect any obligation of the undersigned heretofore incurred under the
Credit Agreement or any Note.

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

The undersigned hereby agrees that the status of [Name of Eligible Subsidiary]
as an Eligible Subsidiary for purposes of the Credit Agreement described above
is terminated as of the date hereof.

 

 

 

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------